[Cite as State v. Powell, 132 Ohio St. 3d 233, 2012-Ohio-2577.]




             THE STATE OF OHIO, APPELLEE, v. POWELL, APPELLANT.
          [Cite as State v. Powell, 132 Ohio St. 3d 233, 2012-Ohio-2577.]
Criminal law—Aggravated murder—Death penalty affirmed.
     (No. 2007-2027—Submitted March 20, 2012—Decided June 13, 2012.)
             APPEAL from the Court of Common Pleas of Lucas County,
                           No. G4801-CR-0200603581-000.
                                  __________________
        PFEIFER, J.
        {¶ 1} This is an appeal as of right by defendant-appellant, Wayne Powell.
A jury convicted Powell of the aggravated murder of Rosemary and Mary
McCollum, four-year-old Jamal McCollum-Myers, and three-year-old Sanaa’
Thomas, and of aggravated arson. The jury recommended the sentence of death
for the aggravated murder of the four victims. The trial court accepted those
recommendations and sentenced Powell accordingly.
        {¶ 2} For the following reasons, we affirm Powell’s convictions and
sentences of death.
                                        State’s case
        {¶ 3} Mary McCollum lived in a two-story house at 814 St. John Avenue
in Toledo. Rosemary, Mary’s mother; Jamal, Mary’s adopted son; and Ebony
Smith, Mary’s cousin, also lived at the house. Rosemary spent much of the time
in bed because of health problems and was unable to walk without assistance.
        {¶ 4} Powell and Mary McCollum had a personal relationship for more
than ten years and had lived together “off and on” at her home for “about a year,
year and [a] half.” Powell moved out of the house before October 2006, though
the exact date is unclear.
                             SUPREME COURT OF OHIO




       {¶ 5} Powell continued to see Mary after he moved out. He later told
investigators that he would sneak into the house and sometimes spend the night.
Mary would hide him in the closet, by the side of the bed, or in the basement so
that her family would not know that he was there. Powell claimed they had
disagreements because Mary did not want her family to know that he was still
coming to the house.
       {¶ 6} At 6:45 p.m. on September 23, 2006, Powell called Mary and
threatened to burn her house down. In a voice mail left on Mary’s phone, Powell
stated, “I’m coming to burn the house because you don’t play with me. Better get
your mom out, the bitch and your kids * * * because I’m coming.” Five minutes
later, Powell called Mary and left another voice mail. He stated, “I’m almost
there. Telling you. I’m also going to [unintelligible] gas.”
       {¶ 7} On the evening of October 19, 2006, Mary and Ebony smelled
gasoline on the front porch of the house. They called 9-1-1, and firemen arrived
and hosed down the porch. Captain Joseph Wlodarz, a Toledo fireman, testified,
“You could actually see [the gasoline] being absorbed into the porch and into the
wall * * *.” Wlodarz estimated that “at least a couple gallons” of gasoline had
been poured on the porch.
       {¶ 8} On the morning of October 20, Annette McCollum, Mary’s sister,
confronted Powell and asked him why he had poured gasoline on the front porch.
Powell said he did it because Mary was not paying him any attention. Powell said
that he “wasn’t going to set the house on fire”; he just wanted to “scare her.” No
one told the police that Powell had poured gasoline on the porch, because Mary
was afraid of losing custody of Jamal again if she reported Powell.
       {¶ 9} Mary’s friends and relatives often visited and spent the night at her
house. On the evening of November 10, 2006, Mary, Rosemary, four-year-old
Jamal, and five other people slept at Mary’s house: Lynnita Stuart, two-year-old




                                         2
                                 January Term, 2012




Sanaa’ Thomas, ten-year-old Antonio Boone, 11-year-old Dashawn Davis, and
five-year-old Danshi Mitchell. Rosemary and Sanaa’ slept in the back upstairs
bedroom, Mary and Jamal slept in the front upstairs bedroom, and Lynnita and her
son, Dashawn, slept in the middle upstairs bedroom. Antonio and Danshi slept
downstairs on the living-room couch.
          {¶ 10} Markisha Campbell, the defendant’s daughter, and Makyca Finch,
his granddaughter, often stayed at Mary’s house. The night before the fire, Powell
called Markisha and asked how she and Makyca were doing and where they were.
Markisha told Powell that she was at home and that Makyca was with Markisha’s
sister.
          {¶ 11} Between 12:30 a.m. and 1:00 a.m. on November 11, Charles
Powell, a younger brother of Powell, drove Powell to Mary’s house. Powell
pounded on the front door, and Lynnita answered it. Powell said he wanted his
boots and a pair of boxer shorts that he had left at the house. Mary got these
items, and Lynnita handed them to him. Powell accused Lynnita of standing
between him and Mary and started calling Lynnita “dike Bs, grabbed the door,
[and] told Mary she * * * gonna F around and make him kill her.” Mary told
Powell, “I don’t want no trouble between you and my cousin. Can you please
leave.” Powell asked Mary for a kiss, and she refused. Powell and his brother
then drove away.
          {¶ 12} After leaving the house, Powell called Mary, and Lynnita overheard
some of the conversation.       Powell accused Mary of having “the dike bitch
listening to [his] phone call” and warned, “You going to make me fuck you up.”
          {¶ 13} Later that evening, Lynnita was awakened by screams from
Rosemary’s room. Lynnita felt heat, saw smoke, and realized that the house was
on fire. She saw flames coming out of Rosemary’s room but was unable to help
her. Lynnita then jumped out the bedroom window, and Dashawn ran down the




                                          3
                             SUPREME COURT OF OHIO




stairs. Dashawn got Antonio, and they left the house together. Lynnita told a
bystander that Danshi was still in the house, and the bystander went inside and
rescued her.
         {¶ 14} At 2:50 a.m. on November 11, the Toledo Fire Department
received a call about a fire at 814 St. John Avenue. Firefighters arriving at the
scene observed fire and heavy smoke coming from the back of the house.
Firefighters entered the house and found the dead bodies of Rosemary and Sanaa’
in the back upstairs bedroom. Mary and Jamal were found alive in the front
upstairs bedroom. Attempts to resuscitate them were unsuccessful, and both died.
         {¶ 15} On the morning of November 11, Toledo Detective William Gast
spoke to Lynnita and Ebony at the hospital. They provided information that
identified Powell as a possible suspect.
         {¶ 16} Later that morning, police officers contacted Isaac Powell V, the
defendant’s youngest brother. Isaac told Officer Gast that Powell had been at his
apartment earlier that morning. Isaac’s apartment was 1.6 miles from Mary’s
house.    Isaac consented to a search of his apartment, and the police found
Powell’s sweatpants in a closet. Isaac stated that Powell had been wearing those
sweatpants when he arrived at his apartment that morning.
         {¶ 17} At trial, Isaac testified that between 2:30 a.m. and 3:00 a.m. on
November 11, Powell had awakened him by throwing rocks at his bedroom
window. After Isaac let him inside, Powell told Isaac, “[M]an, I really fucked up.
I fucked up. I fucked up.” Isaac testified that Powell did not mention anything
about gasoline. Isaac acknowledged that he testified before the grand jury that
Powell had “told [him] that he put gas on the outside of the side door.”
         {¶ 18} Powell stayed at the apartment for the rest of the night. Isaac
testified that Powell was still asleep when he left the apartment shortly after 6:00
a.m.




                                           4
                                  January Term, 2012




           {¶ 19} Isaac’s videotaped police statement was presented at trial. During
that interview, Isaac told police that Powell had said that Mary “pissed [Powell]
off about something.” According to Isaac, Powell then said, “I went over there
and * * * I was pacing in front of the house and * * * I found a little gas can on
the side of the something and I threw a little gas on the side door and * * * set the
door on fire.”
           {¶ 20} Officer Gast interviewed Charles Powell twice on November 11.
During the second interview, Charles called Powell and encouraged him to turn
himself in to the police.
           {¶ 21} About 1:00 a.m. on November 12, Toledo Police Officer Lawrence
Emery Jr. observed a person matching Powell’s description walking down the
street. Officer Emery asked the person his name, and he replied, “Ike.” The
officer determined that this individual was Powell and took him into custody.
           {¶ 22} At approximately 1:45 a.m. on November 12, Officer Gast
conducted a videotaped interview of Powell. After waiving his Miranda rights,
Powell denied setting fire to Mary’s house. Powell admitted that he had gone to
Mary’s house at 1:00 a.m. to get his boots and boxer shorts, but said that he left
Mary’s house and did not return.
           {¶ 23} Powell stated that after he left Mary’s house, he called her “all
night,” using his phone and his brother’s phone (listed under the name of
Charles’s wife, Tamiko Williams). Powell stated that Mary had called him after
he left.
           {¶ 24} Powell said that he spent the night at Charles’s house drinking and
smoking crack. At one point, he went to Isaac’s apartment, but Isaac would not
answer the door. Powell then returned to Charles’s home and slept there. Powell
said that he woke up early the next morning and watched the 6:30 a.m. news and
heard about the fire. Powell then walked to Isaac’s apartment. Isaac let him




                                           5
                             SUPREME COURT OF OHIO




inside after Powell woke him up by throwing rocks at his window. Powell talked
to his boss on the phone that morning and arranged a roofing job that day. Later,
his boss picked Powell up at Isaac’s apartment and took him to work.
       {¶ 25} During the interview, Powell denied pouring gasoline on Mary’s
porch a few weeks earlier. He said, “I don’t know nothing about that.” Powell’s
clothing was seized during the interview. Powell stated that all the police would
find is “a whole bunch of tar from a * * * roof.”
       {¶ 26} On November 13, Officer Gast obtained a buccal swab from
Powell’s cheeks and talked with him again.          Gast mentioned that Powell’s
clothing was sent to the lab for testing. Powell replied, “[T]hey ain’t going to get
no gas.” Powell mentioned that the clothes the police took from him, except for
his boots, were the same clothes he had been wearing when he went to Mary’s
house to get his clothes. Powell stated that for Mary’s security, he had put the
board on the floor that had blocked Mary’s side door, and it had been there for
more than a year. He also installed the lock on the side door, but he did not have
the key.
       {¶ 27} Phone records showed that Powell made numerous phone calls to
Mary on November 11. From his own phone, Powell called Mary’s phone 52
times between 12:15 a.m. and 2:50 a.m. No calls were made from Powell’s phone
between 2:50 a.m. and 3:15 a.m. Powell again called Mary’s phone at 9:44 a.m.
and 9:45 a.m.
       {¶ 28} Phone records for Tamiko Williams’s phone showed that Powell
made 36 phone calls to Mary’s phone between 12:19 a.m. and 2:06 a.m. on
November 11.      No other outgoing calls were made from Williams’s phone
between 2:06 a.m. and 9:08 a.m.




                                         6
                               January Term, 2012




       {¶ 29} Mary’s phone records showed that she made seven calls to Powell’s
phone between 12:19 a.m. and 2:06 a.m. on November 11. The last call from
Mary’s phone number was a 9-1-1 call at 2:45 a.m.
       {¶ 30} On the morning of November 11, Frank Reitmeier, a fire
investigator with the Ohio Fire Marshal’s Office, examined the remains of Mary’s
home. Reitmeier found burn patterns on the landing area inside the house next to
the side door. Reitmeier stated that these “burn patterns * * * indicated that * * *
a liquid was poured on the landing and ignited.”
       {¶ 31} Reitmeier stated that the side door was burned and heavily charred
on the interior side. There was a crack in the door, and Reitmeier stated that the
“crack was actually burnt which means that the crack was in the door at the time
of the fire and not caused after the fire.” He also determined that force was
applied to the door before the fire and that the door was closed when the fire
started. Reitmeier was unable to tell whether the door knobs and dead bolt had
been in place because they had melted. Reitmeier concluded that arson had
caused the fire, which had originated on “the landing going from the kitchen to the
basement, a landing where the side door entry is.”
       {¶ 32} Michael Smith, an arson investigator with the Toledo Fire
Department, also examined the burned house. Smith’s observations and findings
were essentially the same as Reitmeier’s.       He concluded that the fire was
“definitely an arson fire.” Smith collected the board on the floor that was wedged
between the side door and the wall in the landing area that kept the door closed.
The top of the board was heavily burned. Smith stated that outside force appears
to have been used to push in part of the side door. Smith explained:


               When that door was pushed in I guess the board held the
       bottom closed but * * * [it] was free everywhere else once the lock




                                         7
                             SUPREME COURT OF OHIO




       broke. It won’t open up because of the boards at the bottom.
       That’s how it creates the crease, and you have a flimsy side on the
       upperhand side you can push it open but you couldn’t open the
       complete door because of the board at the bottom of the door, so
       there was an opening there.


       {¶ 33} Smith also found a gasoline can in the vicinity.        Swabs were
collected from the handle of the gas can; subsequent testing did not locate any
DNA.
       {¶ 34} Christa Rajendram, Ph.D., a supervisor at the state fire marshal’s
forensic lab, tested floor samples from the side entry hallway and found gasoline.
She also tested wood chips taken from the board on the side door landing and
found gasoline. Dr. Rajendram tested Powell’s clothing and found gasoline on his
jeans, gym shorts, boxer shorts, two sweatshirts, and two T-shirts. Gasoline was
also found on the sweatpants that had been found in Isaac’s closet.          Heavy
petroleum distillate was found on Powell’s boots and tube socks. Dr. Rajendram
stated that “kerosene, diesel and some heavy charcoal starters” could be the source
of heavy petroleum distillate.
       {¶ 35} Diane Scala-Barnett, M.D., the Lucas County deputy coroner,
conducted autopsies on the four victims. Dr. Scala-Barnett stated that burns and
soot covered most of Rosemary’s body.         Dr. Scala-Barnett determined that
Rosemary’s cause of death was “the inhalation of smoke and soot, which caused
carbon monoxide poisoning.” Dr. Scala-Barnett testified that Mary, Jamal, and
Sanaa’ suffered burns and that soot covered their faces. She concluded that each
of the victims had died from “acute carbon monoxide intoxication.”




                                        8
                               January Term, 2012




                                   Defense case
       {¶ 36} David Mariasy, an audio expert, conducted a comparison of the
voice on Mary’s voicemail recordings with a voice exemplar provided by Powell.
The results of the testing were inconclusive.
       {¶ 37} Carleton Finkbeiner, the mayor of Toledo at the time of the fire,
had visited the scene. He remembers mentioning to a reporter that the police had
the name of a potential suspect. Finkbeiner also stated that if the fire had been
deliberately set, he “would prosecute to the fullest extent of the law.” He did not
order the home demolished. That decision would have been made by the director
of the department of neighborhoods and her staff.
       {¶ 38} Powell did not testify.
                                   Case history
       {¶ 39} Powell was indicted on ten counts of aggravated murder and one
count of aggravated arson. Count 1 charged Powell with aggravated arson.
       {¶ 40} Count 2 charged Powell with the aggravated murder of Mary
McCollum with prior calculation and design. Count 6 charged Powell with the
aggravated murder of Mary while committing aggravated arson. Both counts
included death-penalty specifications for a course of conduct, R.C. 2929.04(A)(5),
and murder while committing aggravated arson, R.C. 2929.04(A)(7).
       {¶ 41} Count 3 charged Powell with the aggravated murder of Rosemary
McCollum with prior calculation and design. Count 7 charged him with the
aggravated murder of Rosemary while committing aggravated arson. Both counts
included death-penalty specifications for a course of conduct and murder while
committing aggravated arson.
       {¶ 42} Count 4 charged Powell with the aggravated murder of Jamal
McCollum-Myers with prior calculation and design. Count 8 charged him with
the aggravated murder of Jamal while committing aggravated arson. Count 10




                                         9
                            SUPREME COURT OF OHIO




charged Powell with the aggravated murder of Jamal, a child under the age of 13.
All three counts included death-penalty specifications for a course of conduct,
murder while committing aggravated arson, and murder of a child under the age of
13, R.C. 2929.04(A)(9).
       {¶ 43} Count 5 charged Powell with the aggravated murder of Sanaa’
Thomas with prior calculation and design.        Count 9 charged him with the
aggravated murder of Sanaa’ while committing aggravated arson.           Count 11
charged him with the aggravated murder of Sanaa’, a child under the age of 13.
All three counts included death-penalty specifications for a course of conduct,
murder while committing aggravated arson, and murder of a child under the age of
13.
       {¶ 44} Powell pled not guilty, but the jury found him guilty of all counts.
Powell was sentenced to death on four counts of aggravated murder. He was also
sentenced to 10 years in prison for aggravated arson. Powell seeks reversal of his
convictions and sentence in 26 propositions of law.
                             Pretrial and trial issues
       {¶ 45} Prior statements of Isaac Powell. In proposition of law I, Powell
argues that Isaac’s testimony relating what he told the grand jury about the
defendant’s admissions was improperly admitted as substantive evidence. Powell
also argues that Isaac’s videotaped statement to Detective William Gast was
improperly admitted as a prior consistent statement.         Furthermore, Powell
contends that the trial court erred by failing to provide limiting instructions that
that evidence could not be used substantively.
       {¶ 46} 1. Facts. Isaac testified that Powell appeared at Isaac’s apartment
between 2:30 a.m. and 3:00 a.m. on November 11. Following Powell’s arrival,
Isaac went back to bed and left Powell in the living room.




                                        10
                                   January Term, 2012




           {¶ 47} As Isaac’s testimony progressed, the prosecutor asked, “Now, you
have testified in a prior hearing in this case; is that correct?” Isaac responded that
he had. Isaac then testified that after the fire, his “brother come [sic] up.” Isaac
added, “I really didn’t want to hear nothing. He like, man, I really fucked up. I
fucked up. I fucked up.” The prosecutor then asked, “Did your brother ever talk
to you about gasoline?” Isaac replied that he did not.
           {¶ 48} In a session outside the jury’s presence, the prosecutor asked the
trial court to declare Isaac an “adverse party” so that the state could cross-examine
him regarding his prior statement to the grand jury.1 Before making his ruling, the
trial court asked the prosecutor whether he had considered refreshing Isaac’s
recollection with the relevant portion of the grand jury transcript. The prosecutor
stated that he would pursue that option before asking the court to declare Isaac an
adverse party.
           {¶ 49} While still outside the jury’s presence, the prosecutor attempted to
refresh Isaac’s recollection by providing him with a transcript of the relevant
portion of his grand jury testimony. The prosecutor showed Isaac the relevant
passage from his prior testimony and asked him, “[A]fter having reviewed your
prior statement is your memory refreshed regarding gasoline.” Isaac replied, “Not
really.”
           {¶ 50} The trial court ruled that all further questioning of Isaac should be
continued in the jury’s presence. When the questioning resumed, the prosecutor
asked Isaac whether he remembered telling the grand jury that Powell had
mentioned “gasoline” after the fire. Trial counsel objected and argued that the
prosecution was attempting to impeach its own witness with a prior inconsistent
statement. In the alternative, trial counsel requested a limiting instruction that the


1. Under Evid.R. 611(C), “When a party calls * * * a witness identified with an adverse party,
interrogation may be by leading questions.”




                                             11
                             SUPREME COURT OF OHIO




grand jury testimony could be used only for impeachment purposes and not for its
substantive value. In response, the prosecutor stated, “At this point that witness
was prepared to state on the record what he said in Grand Jury. That is not
impeachment. That’s testimony.”
       {¶ 51} The trial court overruled the defense objection. The court stated, “I
have to agree with the State at this time. * * * [T]he Court’s interpretation of
what was about to occur was a statement by this witness of potentially refreshed
recollection of what he stated to the Grand Jury.”
       {¶ 52} When the questioning resumed, the prosecutor asked Isaac, “What
did you tell the Grand Jury under oath November 21st last year regarding gasoline
that your brother had told you.” Isaac replied, “I said that he told me that he put
gas on the outside of the side door.”
       {¶ 53} During cross-examination, Isaac stated that he was “mistaken” in
telling the grand jury that Powell had told him that he had poured gasoline on the
side door. He stated that Powell never told him that. Isaac stated that he had been
under “extreme pressure” before testifying to the grand jury because the police
told him that he could be charged with aiding and abetting the murders. Isaac
said, “[T]hey [the police] kind of light weight guided my testimony.”
       {¶ 54} Furthermore, over defense objection and before Detective Gast
testified, the trial court permitted the prosecutor to play the videotaped statement
that Isaac made to him on the morning of November 11. The court ruled that
Isaac’s videotaped statement was a prior consistent statement and was admissible
to rebut an express or implied charge of improper influence raised by the defense.
The trial court overruled a defense request for a limiting instruction that Isaac’s
videotaped statement could be considered to show that it was a prior consistent
statement only and could not be considered as substantive evidence.




                                        12
                                  January Term, 2012




          {¶ 55} In Isaac’s videotaped statement, Isaac told police that Powell had
come to his apartment on the morning of the fire and had said that he had “fucked
up.” According to Isaac, Powell told him that Mary had “pissed [him] off,” and
he went to her house. Isaac also stated that Powell told him that he found a gas
can and “threw a little gas on the side door and * * * set the door on fire.”
          {¶ 56} 2. Analysis. The defense argues that Isaac’s testimony about what
he told the grand jury was improperly admitted as refreshed recollection. The
state responds that Isaac properly testified after refreshing his memory by
reviewing his previous grand jury testimony. We conclude that the record shows
that Isaac’s testimony was improper.
          {¶ 57} Evid.R. 612 permits a party to use a writing to refresh a witness’s
recollection. Under the doctrine of present recollection refreshed, “the witness
looks at the memorandum to refresh his memory of the events, but then proceeds
to testify upon the basis of his present independent knowledge.” State v. Scott, 31
Ohio St. 2d 1, 5-6, 285 N.E.2d 344 (1972). The testimony of the witness whose
recollection has been refreshed is the evidence, not the contents of the writing.
See 1 Giannelli, Evidence, Section 612.3, at 578 (3d Ed.2010). Thus, “a party
may not read the statement aloud, have the witness read it aloud, or otherwise
place it before the jury.” State v. Ballew, 76 Ohio St. 3d 244, 254, 667 N.E.2d 369
(1996).
          {¶ 58} The trial court correctly permitted the prosecutor to refresh Isaac’s
memory by requesting him to review the transcript of his grand jury testimony.
Isaac never claimed to have forgotten what he told the grand jury, and he therefore
testified that his review of his prior grand jury testimony did “[n]ot really” refresh
his recollection regarding his testimony about gasoline. Isaac’s negative response
showed that his review of his grand jury testimony had failed to refresh his




                                           13
                             SUPREME COURT OF OHIO




recollection. Nevertheless, the prosecutor continued to refer to Isaac’s grand jury
testimony during further questioning.
       {¶ 59} The prosecutor continued, “What did you tell the Grand Jury under
oath * * * last year regarding gasoline that your brother had told you.” This
question simply elicited what Isaac told the grand jury rather than attempting to
refresh his recollection as Evid.R. 612 requires. This prior out-of-court statement
constituted inadmissible hearsay. See State v. Clay, 187 Ohio App. 3d 633, 2010-
Ohio-2720, 933 N.E.2d 296, ¶ 26 (5th Dist.); 1 Giannelli at 582.
       {¶ 60} Powell also argues that Isaac’s testimony was not properly admitted
as a prior inconsistent statement under Evid.R. 613 and that the trial court erred by
denying defense requests for a limiting instruction regarding the testimony. But at
trial, Isaac’s statements about his grand jury testimony were not offered as a prior
inconsistent statement. Moreover, the state does not argue before this court that
Isaac’s statements were admissible as a prior inconsistent statement. Accordingly,
these arguments can be disregarded.
       {¶ 61} We now turn to whether Isaac’s videotaped police statement was
properly admitted as a prior consistent statement.
       {¶ 62} The admission of Isaac’s videotaped statement as a prior consistent
statement was premised on the admissibility of Isaac’s testimony about what he
told the grand jury. There was no other basis for admitting Isaac’s videotaped
statement because it was otherwise objectionable hearsay. Thus, we conclude that
Isaac’s videotaped statement was improperly admitted as a prior consistent
statement because its admissibility was based upon Isaac’s earlier testimony,
which was itself inadmissible.
       {¶ 63} 3. Harmless error. We must now determine whether the erroneous
admission of Isaac’s testimony and his videotaped statement constituted harmless
error. The state argues that any error in admitting Isaac’s testimony and his




                                         14
                                January Term, 2012




videotaped statement was harmless beyond a reasonable doubt. This harmless-
error standard is applied to errors involving constitutional rights. See Chapman v.
California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967).
        {¶ 64} The admission of Isaac’s videotaped statement and related
testimony constituted a hearsay violation. The admission of hearsay does not
violate the Confrontation Clause if the declarant testifies at trial. See California v.
Green, 399 U.S. 149, 155, 90 S. Ct. 1930, 26 L. Ed. 2d 489 (1970); State v. Keenan,
81 Ohio St. 3d 133, 142, 689 N.E.2d 929 (1998). Isaac testified at trial. Thus, the
admission of Isaac’s testimony and videotaped statement was nonconstitutional
error, which “is harmless if there is substantial other evidence to support the guilty
verdict.” State v. Webb, 70 Ohio St. 3d 325, 335, 638 N.E.2d 1023 (1994);
Crim.R. 52(A) (“Harmless error and plain error”).
        {¶ 65} We find that the erroneous admission of Isaac’s testimony and his
videotaped statements constituted harmless error.          Other properly admitted
evidence provided overwhelming evidence of Powell’s guilt: Powell’s repeated
statements that he “fucked up” when he arrived at Isaac’s apartment shortly after
the fire, Powell’s heated discussion with Mary and Stuart before the fire, Powell’s
statement to Mary that she was “gonna F around and make him kill her,” Powell’s
previous threat to burn down Mary’s house, Powell’s pouring of gasoline on
Mary’s front porch, gasoline found on the clothing that Powell had been wearing
on the night of the fire, and the pattern of Powell’s phone records and their timing
on the night of the fire.
        {¶ 66} Based on the foregoing, we overrule proposition of law I.
        {¶ 67} Demolition of the crime scene. In proposition of law XI, Powell
argues that his due process rights were violated when the city demolished the
remains of Mary’s house before defense experts had had a chance to examine




                                          15
                             SUPREME COURT OF OHIO




them. In proposition of law XII, Powell argues that his counsel were ineffective
by failing to file a motion to preserve the home before it was demolished.
       {¶ 68} 1. Facts.    The house at 814 St. John Avenue was burned on
November 11, 2006.        On January 26, 2007, the remains of the house were
demolished by the city of Toledo.
       {¶ 69} On December 4, 2006, John Thebes and Ann Baronas were
appointed as Powell’s counsel; they represented him throughout the trial. On
February 1, 2007, defense counsel filed a motion to preserve and catalog all
physical evidence. That same date, counsel filed a motion to make the state’s
physical evidence available for inspection and testing.     On March 26, 2007,
defense counsel requested funding for a defense arson expert. The trial court
approved this request. But unbeknownst to the parties, the city of Toledo had
demolished the house on January 26.
       {¶ 70} On June 29, 2007, defense counsel filed a motion to dismiss the
charges because the state had destroyed “potentially exculpatory evidence” before
defense experts had had an opportunity to inspect and analyze the crime scene. At
a hearing on August 6, 2007, defense counsel informed the court that they had
first learned that the home had been demolished when they went to view it in late
May or early June. Defense counsel stated that they had gone to the scene with
Detective Gast and were “astonished to learn the house was razed.”
       {¶ 71} In response to the motion to dismiss, the prosecutor informed the
court that “[a]fter the fire was extinguished, an Inspector from the City of Toledo
Department of Neighborhoods inspected the house, finding it structurally unsound
and a serious public safety concern. Consequently, the City of Toledo’s Chief
Building Official ordered the house’s immediate demolition.” During the August
6 hearing, the prosecutor stated, “[T]he Prosecutor’s Office was not aware that the




                                        16
                               January Term, 2012




house had been torn down until Mr. Thebes [defense counsel] and Detective Gast
went out and viewed the house and that’s when we became aware of it.”
       {¶ 72} The trial court denied the motion to dismiss, ruling that it found no
bad acts or conduct on behalf of the state of Ohio. It concluded that the state and
defense counsel both learned of the destruction of the building at the same time
and place and that they were together when they learned of the destruction of the
building. The court concluded that there was “no intentional destruction of either
exculpatory material which this material was deemed not to be or potentially
exculpatory and no bad acts on the part of the State of Ohio.”
       {¶ 73} 2. Analysis. Specific tests are applied to determine whether the
state’s failure to preserve evidence rises to the level of a due process violation.
The test depends on whether the lost or destroyed evidence involves “material
exculpatory evidence” or “potentially useful evidence.”
       {¶ 74} In California v. Trombetta, 467 U.S. 479, 104 S. Ct. 2528, 81
L. Ed. 2d 413 (1984), the Supreme Court held that the government violates a
defendant’s due process rights when material exculpatory evidence is not
preserved.    Evidence is constitutionally material when it possesses “an
exculpatory value that was apparent before the evidence was destroyed, and [is] of
such a nature that the defendant would be unable to obtain comparable evidence
by other reasonably available means.” Id. at 489. The defendant bears the burden
to show that the evidence was materially exculpatory. See State v. Jackson, 57
Ohio St. 3d 29, 33, 565 N.E.2d 549 (1991).
       {¶ 75} In Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct. 333, 102 L. Ed. 2d
281 (1988), the Supreme Court reviewed a case in which the state had failed to
properly preserve semen samples and clothing obtained from a child who was the
victim of a sexual assault.    A police criminologist performed testing on the
evidence but was unable to identify the assailant. Id. at 53-54. Expert witnesses




                                        17
                                SUPREME COURT OF OHIO




testified at trial that the defendant might have been completely exonerated by
timely performance of tests on properly preserved semen samples. Id. at 54. The
defendant was convicted of child molestation, sexual assault, and kidnapping. Id.
at 52. The Arizona Court of Appeals reversed the conviction on the ground that
the state had breached a constitutional duty to preserve the semen samples. Id.
        {¶ 76} The Supreme Court reversed, stating:


                 The Due Process Clause of the Fourteenth Amendment, as
        interpreted in Brady,2 makes the good or bad faith of the State
        irrelevant when the State fails to disclose to the defendant material
        exculpatory evidence.         But we think the Due Process Clause
        requires a different result when we deal with the failure of the State
        to preserve evidentiary material of which no more can be said than
        that it could have been subjected to tests, the results of which
        might have exonerated the defendant.


Id. at 57. In that situation, the court held that “unless a criminal defendant can
show bad faith on the part of the police, failure to preserve potentially useful
evidence does not constitute a denial of due process of law.” Id. at 58. See also
Illinois v. Fisher, 540 U.S. 544, 545, 124 S. Ct. 1200, 157 L. Ed. 2d 1060 (2004).
        {¶ 77} Youngblood        made      a   clear    distinction    between   materially
exculpatory evidence and potentially useful evidence. “If the evidence in question
is not materially exculpatory, but only potentially useful, the defendant must show
bad faith on the part of the state in order to demonstrate a due process violation.”
State v. Geeslin, 116 Ohio St. 3d 252, 2007-Ohio-5239, 878 N.E.2d 1, ¶ 10.


2. Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).




                                               18
                                January Term, 2012




       {¶ 78} The initial question in this case is whether the demolition of the
house involved the loss of materially exculpatory evidence. Fire investigators
examined the remains of the house shortly after the fire was extinguished. They
established that the fire had originated in the landing area inside the side door and
that gasoline had been the accelerant used to start the fire. They concluded that
arson caused the fire. Nothing suggests that materially exculpatory evidence was
left in the remains of the home following completion of their investigation.
       {¶ 79} Powell concedes that the defense cannot show that the evidence
was materially exculpatory. Powell claims that the remains might have shown an
alternative cause of the fire, such as an appliance or other cause unrelated to
arson. The evidence was potentially useful, not materially exculpatory, because
“no more can be said than that [the remains of the house] could have been
subjected to tests, the results of which might have exonerated the defendant.”
Youngblood, 488 U.S. at 57, 109 S. Ct. 333, 102 L. Ed. 2d 281. Thus, we conclude
that the demolition of the house resulted in the loss of “potentially useful
evidence,” not the loss of “materially exculpatory evidence.”
       {¶ 80} Powell argues that although the evidence may have been only
potentially useful, the state demonstrated bad faith in failing to protect and
preserve the remains of the house. Powell contends that the house could have
been protected with a fence and that the state’s failure to preserve such key
evidence was more than mere negligence or an error in judgment.
       {¶ 81} Powell cannot prevail because the record does not reveal bad faith
by the police or the prosecution.       “The term ‘bad faith’ generally implies
something more than bad judgment or negligence.” State v. Tate, 5th Dist. No.
07CA55, 2008-Ohio-3759, ¶ 13.          “ ‘It imports a dishonest purpose, moral
obliquity, conscious wrongdoing, breach of a known duty through some ulterior
motive or ill will partaking of the nature of fraud. It also embraces actual intent to




                                         19
                             SUPREME COURT OF OHIO




mislead or deceive another.’ ” Hoskins v. Aetna Life Ins. Co., 6 Ohio St. 3d 272,
276, 452 N.E.2d 1315 (1983), quoting Slater v. Motorists Mut. Ins. Co., 174 Ohio
St. 148, 187 N.E.2d 45 (1962), paragraph two of the syllabus.
       {¶ 82} Neither the police nor the prosecution was aware that the
Department of Neighborhoods had decided that the house presented a safety
hazard and must be demolished. Indeed, defense counsel acknowledged that
Detective Gast was as surprised as defense counsel when they saw that it had been
demolished. Furthermore, the state was unaware that defense counsel wanted the
home preserved as evidence. Defense counsel did not file a motion to preserve
the remains of the home until after its demolition, even though they had time to
make such a request between the time they were appointed and the time the house
was demolished.
       {¶ 83} Moreover, fire investigators photographed and videotaped the
remains of the house and collected evidence from the scene and sent it to the lab
for testing. This evidence was available for the defense expert to examine and
test, but defense counsel declined the state’s offer to have the defense’s arson
investigator examine these samples.
       {¶ 84} Finally, the trial court, which was in the best position to weigh the
evidence, concluded that “there [were] no bad acts or conduct on behalf of the
State of Ohio with that property being destroyed.” We conclude that Powell has
failed to demonstrate bad faith by the state in the demolition of the house.
       {¶ 85} As an alternative argument in proposition XII, Powell argues that
his counsel provided ineffective assistance by failing to seek an order at the time
of arraignment to preserve all the evidence in the case, which would have
prevented the demolition of the house. Reversal of a conviction for ineffective
assistance of counsel requires the defendant to show that counsel’s performance
was deficient and that the deficient performance prejudiced the defense so as to




                                         20
                                January Term, 2012




deprive the defendant of a fair trial. Strickland v. Washington, 466 U.S. 668, 687,
104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Bradley, 42 Ohio St. 3d 136, 538
N.E.2d 373 (1989), paragraph two of the syllabus.
       {¶ 86} Powell claims that his counsel should have sought a court order to
preserve the remains of the house because there was some indication of an
alternative cause of the fire. Powell argues that a defense arson expert could
develop such evidence only by examining the remains of the home. But Powell
fails to specify an alternative cause of the fire or point to any evidence indicating
that there was another cause. Thus, Powell’s argument is purely speculative and
cannot serve as the basis for an ineffectiveness claim. See State v. Foust, 105
Ohio St. 3d 137, 2004-Ohio-7006, 823 N.E.2d 836, ¶ 108.
       {¶ 87} Even assuming that defense counsel were deficient, Powell fails to
show how the failure to preserve the remains of the house made a difference in the
outcome of the case. Powell’s statement that he “fucked up,” testimony that he
threatened to kill Mary before the fire, evidence that gasoline was found on
clothing he was wearing on the morning of the fire, testimony that Powell had
previously threatened to burn down the home and had poured gasoline on the front
porch, and other circumstantial evidence provided overwhelming evidence
establishing his guilt. This ineffectiveness claim lacks merit.
       {¶ 88} Based on the foregoing, we overrule propositions of law XI and
XII.
       {¶ 89} Questioning the accused about counsel. In proposition of law
XXII, Powell argues that the trial court interfered with his attorney-client
relationship by questioning Powell about his satisfaction with counsel. At a
pretrial hearing on June 21, 2007, the trial court set a date of July 23, 2007, for a
hearing on motions and “to address any other issues that parties may have at that
time.” The trial court advised the defendant, “[Y]ou have an issue that you want




                                         21
                               SUPREME COURT OF OHIO




to address with the court before July 23rd, just tell your attorneys, have them
contact the court, and we’ll have you brought over as soon as possible.”
        {¶ 90} On June 28, 2007, the trial court conducted an ex parte hearing
with Powell and his defense counsel about a letter that Powell had sent to the
judge. At the hearing, the trial court told Powell, “I have in front of me the letter
that you sent me. * * * And in there you express a desire to speak with me
regarding some concern you have or maybe your representation. What is it that
you’d like to speak about?”
        {¶ 91} Powell told the court, “I see myself as the only colored person or
black person around. Everybody * * * is white.” Powell also mentioned his
health problems and the medication he was taking for anxiety and complained
about his diet in jail.
        {¶ 92} The trial court then asked Powell about his concerns about
counsel’s representation, stating, “[Y]ou’re concerned that there may be some
prejudice involved here because * * * you are a black man and Mr. Thebes
[defense counsel] is a white man * * *.”            Powell didn’t allude to specific
prejudice, but to a general concern based on something he had seen on TV,
stating, “I seen some Dr. Phil. They was talking about the death penalty and black
people versus white people, and this is national TV, and I was like, well * * * it’s
not right, then it shouldn’t still be going on. But it still be going on.” Powell then
stated of defense counsel, “[I]t’s really not him personally. Every time I talk to
him, I be telling him * * * [it’s] the system I don’t trust.”
        {¶ 93} The trial court attempted to clarify Powell’s concerns about the
fairness of the proceedings.


                The Court: * * * But what I’m not quite sure yet is if you’re
        just asking me to do something in particular about the situation or




                                           22
                                January Term, 2012




       if you’re just trying to make sure that I’m also watching the
       situation and monitoring it.
               The Defendant: I think it’s * * * more or less that I want
       * * * to be able to say or be able to know that the things that’s
       going on in my head is on the record basically.
               The Court: Right.
               The Defendant: So just in case something happens where I
       have to even go down the road and appeals have to be done that I
       can * * * basically get all bases covered or something. That’s what
       I’m thinking about.


       {¶ 94} The trial court replied, “I also have to look down the road to make
sure that everything is protected in case there is a conviction and in case there is a
sentencing and in case there is a course of appeals, such as we’re building a record
right now.” Before the hearing concluded, defense counsel stated to the court, “I
am satisfied after talking with him this morning that he still wants me to be on the
case and Ms. Baronas as well.” Powell then reaffirmed that he was satisfied with
his present counsel.
       {¶ 95} The trial court acknowledged Powell’s concerns that Powell was an
African-American in a system in which the people not involved as defendant or
victim were not African-Americans:


               The Court: You’ve indicated that you don’t want to have
       different counsel. You want to keep Mr. Thebes and Ms. Baronas;
       is that correct?
               The Defendant: Yeah, yes.




                                         23
                             SUPREME COURT OF OHIO




                The Court: Will you inform the court if that changes at any
       point?
                The Defendant: Yeah, yes.


       {¶ 96} At a pretrial hearing on August 6, 2007, the trial court informed
Powell that the trial would begin in two days. The court stated, “We want to
make sure we have everything taken care of and all your concerns are taken care
of.” Defense counsel responded, “After conferring with Mr. Powell I believe
there is nothing further as far as Mr. Powell having any concerns.” The court then
told Powell that if something new develops, he should advise his attorneys “so
they can bring it to the Court’s attention.”
       {¶ 97} Powell argues that the trial court interfered with his attorney-client
relationship by asking him to bring his concerns about counsel or other matters
about the case to the court’s attention because “it is inappropriate for the trial
judge to come between the attorney and a criminal defendant.” In State v. Deal,
17 Ohio St. 2d 17, 244 N.E.2d 742 (1969), syllabus, this court stated, “Where,
during the course of his trial for a serious crime, an indigent accused questions the
effectiveness and adequacy of assigned counsel * * *, it is the duty of the trial
judge to inquire into the complaint and make such inquiry a part of the record.”
This “ ‘limited judicial duty arises only if the allegations are sufficiently specific;
vague or general objections do not trigger the duty to investigate further.’ ” State
v. Johnson, 112 Ohio St. 3d 210, 2006-Ohio-6404, 858 N.E.2d 1144, ¶ 68, quoting
State v. Carter, 128 Ohio App. 3d 419, 423, 715 N.E.2d 223 (4th Dist.1998).
       {¶ 98} The record does not support Powell’s claim that the trial court
abused its discretion by asking Powell about his satisfaction with counsel. The
trial court conducted the ex parte hearing into Powell’s satisfaction with counsel
because Powell sent a letter to the judge. Although the letter is not in the file, the




                                          24
                                January Term, 2012




trial court’s comments show that Powell raised concerns about his representation.
The trial court’s limited inquiry provided Powell with an opportunity to express
any concerns to the court about his representation before the trial began.
       {¶ 99} Powell informed the court that he was satisfied with his counsel.
During his colloquy with the trial court, Powell also mentioned his concerns about
the fairness of the trial because he was African-American, he had health problems,
his conditions of confinement were poor, and the jail food “was junk.” Powell’s
discussion about these matters shows that his real concerns focused on issues
other than dissatisfaction with counsel. Moreover, trial counsel did not object to
the hearing or any of the questions that the trial court asked.        There is no
indication that the trial court improperly meddled with Powell’s attorney-client
relationship.
       {¶ 100} Powell invokes State v. Bey, 85 Ohio St. 3d 487, 709 N.E.2d 484
(1999), in arguing that the trial court’s questioning of a defendant improperly
intruded into the attorney-client relationship. Bey held that “a trial court is not
required to conduct an inquiry with the defendant concerning the decision
whether to testify in his defense.” (Emphasis sic.) Id. at 499. The court added
that such an inquiry might be harmful because it “ ‘places the judge between the
lawyer and his client and can produce confusion as well as delay.’ ” Id., quoting
People v. Curtis, 681 P.2d 504, 519 (Colo.1984) (Erickson, C.J., concurring). Bey
also mentioned that such “questioning can lead into the judge’s evaluation of the
wisdom of the defendant’s decision, the substance of the testimony, or simply
evoke a dramatic change in a previously carefully considered trial strategy.” Id.
Bey does not prohibit the court’s questioning of a defendant.
       {¶ 101} But regardless, Bey is inapposite. Bey had complained that the
trial court did not address him directly on his decision to testify. The court’s
inquiry in this case is significantly different from an inquiry into the wisdom of a




                                         25
                             SUPREME COURT OF OHIO




defense decision that the defendant will not testify. The trial court avoided any
attempt to counsel Powell or his attorney on how he should proceed in trying his
case. Unlike in Bey, the trial court’s inquiry focused on the continuing viability of
the attorney-client relationship rather than the wisdom of the decisions reached
within that relationship.
       {¶ 102} Powell also argues that the trial court interjected itself between the
defendant and counsel by asking Powell at the beginning of trial if he had any
issues to address. This inquiry did not improperly intrude on the attorney-client
relationship because the court told Powell, “[If] you have an issue that you want to
address with the court * * * just tell your attorneys [and] have them contact the
court* * *.”
       {¶ 103} Finally, Powell argues that the trial court confused him by
describing the court’s role when talking to him. The trial court’s explanation
about the court’s role in overseeing the trial was discussed after Powell expressed
his mistrust about the justice system. Contrary to Powell’s claim, the trial court’s
explanation addressed Powell’s concerns and ensured that he was not confused
about the court’s role.
       {¶ 104} Based on the foregoing, we reject proposition of law XXII.
       {¶ 105} Evidence of the victim’s fear. In proposition of law II, Powell
argues that the trial court erred in permitting Lynnita Stuart to testify that she
carried a baseball bat, a potato grinder, and a fork when Powell came to Mary’s
house on the morning of the fire. As related previously, on November 11, Stuart
had gone to Mary’s house to retrieve clothing. Powell accused Stuart of having an
affair with Mary.
       {¶ 106} The prosecutor asked Stuart the following questions before
concluding the inquiry into what happened on the porch:




                                         26
                               January Term, 2012




               Q: Okay. Did you think you were going to get in a fight
       with him on that porch?
               A: For a minute. When I opened up the door I was ready.
       I had things in my hand.
               Q: What did you have in your hand?
               A: I had a baseball bat. I had a potato grinder and a fork.
               Q: Calm yourself down. You had a baseball bat and what
       else?
               A: A potato grinder and a fork.
               Q: Okay. Did you get those things because you knew who
       was at the door?
               A: Yes.


       {¶ 107} Powell’s counsel objected to Stuart’s testimony as irrelevant
character evidence about Powell. The state cited State v. Apanovitch, 33 Ohio
St.3d 19, 514 N.E.2d 394 (1987), in arguing that Stuart’s testimony implying her
fear of Powell was admissible. The trial court overruled the defense objection,
stating, “This is clearly the testimony of a witness and what she was doing and
why she was doing it. She didn’t even articulate as to a specific reason as to why
she grabbed the stuff. She just did.”
       {¶ 108} The admission of Stuart’s testimony rested on a question of
relevancy. Evid.R. 401 provides: “ ‘Relevant evidence’ means evidence having
any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be
without the evidence.” The admission or exclusion of relevant evidence rests
within the sound discretion of the trial judge. See State v. Sage, 31 Ohio St. 3d
173, 510 N.E.2d 343 (1987), paragraph two of the syllabus.




                                        27
                            SUPREME COURT OF OHIO




       {¶ 109} Stuart’s testimony about carrying weapons because Powell came
to the door was irrelevant. Stuart’s state of mind was not a material issue in the
case. Moreover, the state fails to provide any reason why Stuart’s actions and
state of mind in carrying weapons might have been relevant. The state invoked
Apanovitch, 33 Ohio St. 3d 19, 514 N.E.2d 394, in arguing that Stuart’s testimony
was admissible. In Apanovitch, six witnesses testified that the victim had said that
she was “fearful or apprehensive” of the defendant. Id. at 21. Apanovitch held
that these statements were admissible as a hearsay exception under Evid.R.
803(3), as a statement of the declarant’s “ ‘then existing state of mind, emotion,
sensation, or physical condition.’ ”      Id. at 21-22, quoting Evid.R. 803(3).
Apanovitch did not discuss why the victim’s fear of the defendant was relevant.
       {¶ 110} Apanovitch has been applied to admit statements of a murder
victim’s fear in subsequent cases. See State v. Ahmed, 103 Ohio St. 3d 27, 2004-
Ohio-4190, 813 N.E.2d 637, ¶ 74 (evidence of the victim’s fearful state of mind
was admissible under Evid.R. 803(3) but not the reasons for her state of mind).
Accord State v. Frazier, 73 Ohio St. 3d 323, 338, 652 N.E.2d 1000 (1995). In this
case, however, we conclude that Apanovitch does not justify the admission of
Stuart’s testimony because her state of mind was irrelevant to any facts at issue.
See 2 Giannelli, Section 803.16, 236-239.          Moreover, Stuart’s testimony
suggested that Powell should be viewed as a bad person, evidence that is
inadmissible under Evid.R. 404(A).
       {¶ 111} Nevertheless, Stuart’s testimony constituted harmless error. There
is little chance that Stuart’s testimony about carrying a baseball bat, a potato
grinder, and a fork when Powell came to the door affected Powell’s convictions or
sentence.
       {¶ 112} Based on the foregoing, we reject proposition of law II.




                                        28
                               January Term, 2012




       {¶ 113} Miranda compliance. In proposition of law III, Powell argues
that the trial court erred in admitting his November 13 interview, because the
police failed to advise him of his Miranda rights before questioning him. See
Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
       {¶ 114} At around 1:45 a.m. on November 12, 2006, Detective Gast
conducted a videotaped interview of Powell at the Safety Building. Gast advised
Powell of his Miranda rights before conducting this interview by reading them
from a waiver-of-rights form. Powell stated that he understood his rights and
waived them. Powell also signed a waiver form stating that he understood his
rights, waived them, and was willing to answer questions and make a statement.
During the interview, Powell denied setting the fire at Mary’s house. He also
provided detailed information about his activities on November 11 and 12.
       {¶ 115} Around 12:30 p.m. on November 13, 2006, Powell was brought
back to the Safety Building so that police could obtain a buccal swab that had
been authorized by a search warrant. Powell was not readvised of his Miranda
rights. Gast advised Powell about the warrant and that a swab would be taken to
obtain a DNA sample. Powell then asked, “What is that going to prove?” Gast
answered Powell’s question. Powell then stated that lab testing would not detect
gasoline on his clothing.
       {¶ 116} Thereafter, Gast asked Powell other questions about the case.
During the ensuing exchange, Powell acknowledged that his clothes that the
police had seized, except his boots, were the clothes he had been wearing when he
went to Mary’s house. He stated that the board that blocked the side door had
been there for more than a year and that he did not have a key to the side door.
Powell did not request counsel or indicate that he wanted to stop further
questioning while talking to Gast.




                                       29
                             SUPREME COURT OF OHIO




       {¶ 117} Defense counsel filed a pretrial motion to suppress Powell’s
statements of November 12 and 13, arguing that Powell did not voluntarily waive
his Miranda rights. The trial court overruled the defense motion and admitted the
statements.
       {¶ 118} Powell argues that the trial court erred in admitting his November
13 statement because he was not advised of his Miranda rights before his second
interview. The state responds that Powell did not need to be readvised of his
Miranda rights, because he had been advised of his rights the previous day.
       {¶ 119} Police are not required to readminister Miranda warnings to a
suspect when a relatively short period of time has elapsed since the initial
warnings. State v. Treesh, 90 Ohio St. 3d 460, 470, 739 N.E.2d 749 (2001).
Courts look to the totality of the circumstances when deciding whether initial
warnings remain effective for subsequent interrogations. State v. Roberts, 32
Ohio St. 3d 225, 232, 513 N.E.2d 720 (1987). Roberts adopted the following
criteria for determining whether the totality-of-the-circumstances test is met:


               “(1) [T]he length of time between the giving of the first
       warnings and subsequent interrogation, * * * (2) whether the
       warnings and the subsequent interrogation were given in the same
       or different places, * * * (3) whether the warnings were given and
       the subsequent interrogation conducted by the same or different
       officers, * * * (4) the extent to which the subsequent statement
       differed from any previous statements; * * * [and] (5) the apparent
       intellectual and emotional state of the suspect.”


(Citations omitted.) Id. at 232, quoting State v. McZorn, 288 N.C. 417, 434, 219
S.E.2d 201 (1975).




                                         30
                                  January Term, 2012




       {¶ 120} More than 30 hours elapsed between the initial Miranda warnings
and Powell’s second interview. Admission of a defendant’s statement has been
upheld when a similar amount of time had passed after Miranda warnings. See
State v. Brewer, 48 Ohio St. 3d 50, 59, 549 N.E.2d 491 (1990) (statement admitted
that was made one day after defendant was advised of his Miranda rights by a
different police department); State v. Barnes, 25 Ohio St. 3d 203, 208, 495 N.E.2d
922 (1986) (statement admitted that was made about 24 hours after defendant was
advised of his Miranda rights).
       {¶ 121} Review of the other Roberts criteria shows that the Miranda
warnings were not stale. Powell remained in continuous custody during the
interval between the two statements. Gast conducted both interviews at the same
location. Moreover, Powell’s second statement was primarily a more detailed
retelling of the story he had already voluntarily told in his first statement, even
though some new information was provided. Finally, the videotape interview
shows that Powell was mentally alert on November 13.
       {¶ 122} Based on these factors, we conclude, given the totality of the
circumstances, that the initial Miranda warnings provided to Powell on November
12 were not stale when Gast met with Powell the next day. Thus, no new
warnings were required.
       {¶ 123} In addition, Powell did not need to be readvised of his Miranda
rights, because he initiated the November 13 questioning about the case. See
Edwards v. Arizona, 451 U.S. 477, 484-485, 101 S. Ct. 1880, 68 L. Ed. 2d 378
(1981). Detective Gast informed Powell that the purpose of their meeting on
November 13 was to obtain a buccal swab. Powell initiated further conversations
by asking Gast, “What is that going to prove?”          Thus, Powell “evinced a
willingness and a desire” to talk further about the crime. Oregon v. Bradshaw,




                                          31
                               SUPREME COURT OF OHIO




462 U.S. 1039, 1045-1046, 103 S. Ct. 2830, 77 L. Ed. 2d 405 (1983); State v.
Gapen, 104 Ohio St. 3d 358, 2004-Ohio-6548, 819 N.E.2d 1047, ¶ 51.
       {¶ 124} Nevertheless, Powell argues that his Miranda rights should have
been readministered because he had been drinking and it was the middle of the
night when he was advised of his Miranda rights on November 12. During the
first interview, Gast testified that Powell “appeared to * * * have been drinking
somewhat.” Twice before the interview started, Powell blurted out that he was
drunk and not faking it. He also appeared to stumble when he first entered the
interview room.
       {¶ 125} Before advising him of his Miranda rights, Gast asked Powell a
series of questions to determine whether Powell was drunk. Powell stated his
name and age, and knew that he was in the Safety Building. Powell stated that the
date was November 11, but then acknowledged that it was actually November 12.
Gast then said to Powell, “I’m going to ask you to try to pay attention, stay with
me, okay?” Powell replied, “I’m with you one hundred percent, believe me.”
Powell also indicated some awareness about Miranda rights before Gast advised
him of them. Based on Powell’s responses, Gast concluded that he was not under
the influence of alcohol.
       {¶ 126} The rest of Powell’s videotaped interview supports the conclusion
that he was not drunk. Powell’s speech became clearer once the interview began.
He sat more erect in his chair, and his mannerisms became more controlled.
Powell was also reasonably articulate and used legal terminology during the
interview. When he changed into prison clothing midway through the interview,
he was steadier on his feet.
       {¶ 127} The videotape also shows that Powell was coherent, willingly
answered Gast’s questions, and expressed his understanding of the Miranda rights
that were read to him on November 12. In addition, Powell signed a waiver of his




                                        32
                                January Term, 2012




right to an attorney. This is strong evidence that the waiver was valid. North
Carolina v. Butler, 441 U.S. 369, 373, 99 S. Ct. 1755, 60 L. Ed. 2d 286 (1979);
State v. Clark, 38 Ohio St. 3d 252, 261, 527 N.E.2d 844 (1988). We reject
Powell’s claim that his Miranda warnings were ineffective because he had been
drinking.
        {¶ 128} Even assuming that Powell’s second statement was improperly
admitted, any error was harmless beyond a reasonable doubt. Powell’s November
13 statement was primarily a more detailed retelling of events discussed in his
November 12 statement.       Moreover, as discussed in proposition of law I,
overwhelming evidence was introduced that established Powell’s guilt. Based on
the foregoing, we overrule proposition of law III.
        {¶ 129} Victim-impact testimony.      In proposition of law VII, Powell
argues that the trial court erred in admitting victim-impact testimony that did not
concern the deceased victims. In proposition of law VIII, Powell argues that his
counsel provided ineffective assistance of counsel by failing to object to that
testimony.
        {¶ 130} Defense counsel filed a pretrial motion to exclude victim-impact
testimony. The trial court denied this motion. Except where noted, defense
counsel failed to renew its objection and thus waived all but plain error. See
Gable v. Gates Mills, 103 Ohio St. 3d 449, 2004-Ohio-5719, 816 N.E.2d 1049,
¶ 34.
        {¶ 131} During the guilt phase, Felicia McCollum testified that her
daughter Danshi had been hospitalized in the intensive care unit (“ICU”) for burns
and smoke inhalation caused by the fire.       Felicia also testified that her son
Antonio had been treated in the ICU for smoke inhalation. Antonio testified that
he spent two days in the ICU.




                                         33
                              SUPREME COURT OF OHIO




       {¶ 132} Lynnita Stuart testified that she was treated in the ICU after the
fire. She suffered a closed head injury and broke her leg when she jumped from
the second-floor window. She testified, “To this day my leg is still messed up. I
don’t think it will ever be the same.” Over defense objection, Stuart testified that
her leg continues to swell and that she cannot stand for long periods of time or
dance anymore. Stuart also stated that although her son Dashawn had not needed
medical treatment, the incident had affected him emotionally.
       {¶ 133} Toledo fireman Terrance Glaze testified that he had treated one of
the victims taken from the house and had put her in the ambulance. Later, he
went to the hospital for his own injuries. Toledo fireman Glenn Hill testified that
he treated one of the young victims and accompanied him to the hospital. These
two firefighters and a third, Peter Jaegly, testified that they had attended a critical-
incident debriefing session to help them deal with the aftermath of the fire.
       {¶ 134} Victim-impact evidence is admissible in certain circumstances. It
is admissible when it is related to “the facts attendant to the offense.” State v.
Fautenberry, 72 Ohio St. 3d 435, 440, 650 N.E.2d 878 (1995). This court has also
permitted victim-impact testimony in limited situations in capital cases “when the
testimony is not overly emotional or directed to the penalty to be imposed.” Lang,
129 Ohio St. 3d 512, 2011-Ohio-4215, 954 N.E.2d 596, at ¶ 237.
       {¶ 135} Powell invokes State v. White, 85 Ohio St. 3d 433, 709 N.E.2d 140
(1999), in arguing that the victim-impact testimony relating to noncapital victims
was improper. White held that victim-impact testimony to a jury about the impact
on the victims of noncapital crimes in a capital-murder case was improper. Id. at
446-447. Unlike in White, the victims’ testimony in this case was presented
during the guilt phase. Testimony about the nature and extent of the survivors’
injuries and their trauma was admissible because it was relevant in proving the
facts attendant to the offense of aggravated arson in Count 1.




                                          34
                               January Term, 2012




       {¶ 136} In Count 1, the state was required to prove beyond a reasonable
doubt that Powell created a “substantial risk of serious physical harm to any
person other than the offender” by starting the fire. See R.C. 2909.02(A)(1)
(aggravated arson).    Under R.C. 2901.01(A)(5), “Serious physical harm to
persons” includes the following:


                (b) Any physical harm that carries a substantial risk of
       death;
                (c) Any physical harm that involves some permanent
       incapacity, whether partial or total, or that involves some
       temporary, substantial incapacity;
                ***
                (e) Any physical harm that involves acute pain of such
       duration as to result in substantial suffering or that involves any
       degree of prolonged or intractable pain.


       {¶ 137} Testimony about the nature and extent of the survivors’ injuries
was relevant in proving that Powell created a “substantial risk of serious physical
harm” to the occupants of the house. Stuart’s testimony about the long-term
effects of her injuries showed that she suffered some “permanent incapacity” as a
result of the fire. R.C. 2901.01(A)(5)(c). Testimony that Dashawn was affected
emotionally by the fire is more questionable, but no plain error occurred.
       {¶ 138} The statutory definition of “substantial risk of serious physical
harm” to any person includes the creation of such a risk to firefighters. See R.C.
2909.01(A) and (B)(1)(a). Thus, fireman Glaze’s testimony that he was treated at
the hospital after the fire was admissible. Testimony that three of the firefighters




                                        35
                             SUPREME COURT OF OHIO




attended a critical-incident debriefing session after the fire was of questionable
relevance. But no plain error resulted from admitting that testimony.
        {¶ 139} We also reject Powell’s argument that his counsel were ineffective
in failing to object to victim-impact testimony. Trial counsel had no grounds for
objecting to testimony about the nature and extent of the survivors’ or the
firefighters’ injuries. Strickland, 466 U.S. at 687, 104 S. Ct. 2052, 80 L. Ed. 2d
674. Powell is also unable to show that he was prejudiced by testimony that one
of the surviving children was affected emotionally by the fire or that some of the
firefighters attended a debriefing session. Id.
        {¶ 140} Based on the foregoing, we reject propositions of law VII and
VIII.
        {¶ 141} Qualifications of expert witnesses. In proposition of law IX,
Powell argues that the trial court erred by allowing Frank Reitmeier, the state fire
investigator, and Dr. Crista Rajendram, supervisor of the state fire marshal’s
forensic lab, to render expert opinions without determining that they were
qualified to testify as experts. In proposition of law X, Powell argues that his
counsel were ineffective by failing to object to Reitmeier’s and Rajendram’s
testimony because they were not qualified as expert witnesses.
        {¶ 142} At trial, Reitmeier testified that burn patterns indicated that a
liquid had been poured on the side-door landing and had been ignited. He also
testified that the side door had been forced before the fire started, and he
concluded that arson was the cause of the fire. Rajendram testified that gasoline
had been found on floor samples taken from the side-door landing. She also
found gasoline on Powell’s clothing.
        {¶ 143} The state did not formally tender Reitmeier or Rajendram as an
expert witness before they testified.     Defense counsel did not object to the
testimony of either witness or challenge their qualifications. Thus, Powell has




                                         36
                                January Term, 2012




waived all but plain error. See State v. Frazier, 115 Ohio St. 3d 139, 2007-Ohio-
5048, 873 N.E.2d 1263, ¶ 125.
        {¶ 144} Evid.R. 702(B) provides that “a witness may testify as an expert”
by reason of his or her “specialized knowledge, skill, experience, training, or
education.”   But “[n]either special education nor certification is necessary to
confer expert status upon a witness. The individual offered as an expert need not
have complete knowledge of the field in question, as long as the knowledge he or
she possesses will aid the trier of fact in performing its fact-finding function.”
State v. Davis, 116 Ohio St. 3d 404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 148.
        {¶ 145} During his testimony, Reitmeier mentioned some of his
qualifications as a fire investigator. Reitmeier testified that he has 30 years of
experience in the fire service and spent 15 years investigating fires for the
insurance industry before starting work at the state fire marshal’s office. He has
investigated more than 1,000 fires and has testified in court more than 15 times. It
is clear that Reitmeier’s background and experience qualify him to testify as an
expert on the causation and origin of the fire. Given his qualifications, the trial
court’s failure to qualify Reitmeier as an expert was of no consequence and did
not result in plain error. See Davis at ¶ 153.
        {¶ 146} Dr. Rajendram also testified about her background and
experience. She stated that she has supervised the forensic lab since 1999 and that
she analyzes fire debris. Dr. Rajendram has a Ph.D. from North Carolina State
University and has taken various courses in fire-debris analysis. She is a member
of a technical working group for “fire and explosion” that meets annually. It is
clear that Dr. Rajendram’s experience and training qualify her to testify as an
expert witness. Based on her qualifications, the trial court’s failure to qualify
Rajendram as an expert was of no consequence and did not result in plain error.
See id. at ¶ 153.




                                          37
                              SUPREME COURT OF OHIO




       {¶ 147} We also reject Powell’s claim that trial counsel were ineffective
by failing to object to Reitmeier’s and Rajendram’s testimony, because both
witnesses were qualified to testify as expert witnesses.         Moreover, by not
challenging Reitmeier’s and Rajendram’s qualifications, trial counsel avoided
inviting the prosecutor to ask questions that might bolster their qualifications in
the eyes of the jury. See Frazier, 115 Ohio St. 3d 139, 2007-Ohio-5048, 873
N.E.2d 1263, at ¶ 128. Given the strong presumption that counsel’s performance
constituted reasonable assistance, we conclude that trial counsel’s actions may
have been a “tactical decision.” See Bradley, 42 Ohio St. 3d at 144, 538 N.E.2d
373.
       {¶ 148} Based on the foregoing, we overrule propositions of law IX and X.
       {¶ 149} Prosecutorial misconduct during closing arguments.                 In
proposition of law IV, Powell argues that the prosecutor committed misconduct
during his guilt-phase closing arguments.       “The test regarding prosecutorial
misconduct in closing arguments is whether the remarks were improper and, if so,
whether they prejudicially affected substantial rights of the defendant.” State v.
Smith, 14 Ohio St. 3d 13, 14, 470 N.E.2d 883 (1984). Prosecutors are granted
wide latitude in closing argument, and the effect of any conduct of the prosecutor
during closing argument must be considered in light of the entire case to
determine whether the accused was denied a fair trial. State v. Maurer, 15 Ohio
St.3d 239, 266, 269, 473 N.E.2d 768 (1984). The touchstone of the analysis “is
the fairness of the trial, not the culpability of the prosecutor.” Smith v. Phillips,
455 U.S. 209, 219, 102 S. Ct. 940, 71 L. Ed. 2d 78 (1982).
       {¶ 150} First, Powell argues that the prosecutor made an improper victim-
impact argument by stating:




                                         38
                               January Term, 2012




               This is a case about a family, a close family. They didn’t
       have much. Little house, not in the best neighborhood, but they
       had each other, mothers, daughters, sisters, brothers, cousins. They
       would all gather to help each other out, to watch each other’s kids.
       Mary McCollum’s house was the social center of this family.
               Three generations came together on November 11, 2006, at
       814 St. Johns in Toledo. Eight people walked into that house and
       only four people walked out.


       {¶ 151} Trial counsel failed to object to this testimony and thus waived all
but plain error. State v. Childs, 14 Ohio St. 2d 56, 236 N.E.2d 545 (1968),
paragraph three of the syllabus.
       {¶ 152} The prosecutor’s comments were clearly permissible.             The
prosecutor’s brief description of the victims and their relationship was based on
evidence presented at trial and summarized what happened in the case. See State
v. Davis, 116 Ohio St. 3d 404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 226; see also State
v. Smith, 80 Ohio St. 3d 89, 107, 684 N.E.2d 668 (1997) (“proving the facts of a
murder necessarily involves disclosure of details as to the victims and their
lives”). Thus, no plain error occurred.
       {¶ 153} Second, Powell argues that the prosecutor improperly commented
on Powell’s demeanor and the clothes that he was wearing, when the prosecutor
stated, “But, ladies and gentleman, you are not here to judge this man as he sits
here today in his nice suit and his pleasant demeanor which you have seen all
week.” Counsel objected, and the trial court sustained the objection.
       {¶ 154} The prosecutor’s argument addressed the obvious difficulty the
jury faced in finding that Powell intended to kill everyone in the house, including
children. The argument focused the jury’s attention on Powell’s actions at the




                                          39
                             SUPREME COURT OF OHIO




time of the fire by highlighting the difference between that behavior and his
normal-looking appearance in court. The prosecutor’s comments were “within the
creative latitude accorded to both parties” in closing argument. See, e.g., State v.
Nields, 93 Ohio St. 3d 6, 38, 752 N.E.2d 859 (2001). Even assuming that the
prosecutor’s comments were improper, any error was corrected by the trial court’s
instructions to disregard. See State v. Garner, 74 Ohio St. 3d 49, 59, 656 N.E.2d
623 (1995) (the jury is presumed to follow the trial court’s curative instructions).
       {¶ 155} Third, Powell argues that the prosecutor improperly commented
on his right to remain silent when, in discussing Powell’s unwillingness to talk to
the police, the prosecutor said, “The Defendant refuses to come in even after his
brother talks to him at the insistence of Detective Gast. He refuses to come in.
Imagine what has just occurred. And he refuses to come in to assist.” The trial
court sustained a defense objection to this argument and ordered the jury “to
disregard the last comment.”
       {¶ 156} In State v. Leach, 102 Ohio St. 3d 135, 2004-Ohio-2147, 807
N.E.2d 335, syllabus, this court held: “Use of a defendant’s pre-arrest silence as
substantive evidence of guilt violates the Fifth Amendment privilege against self-
incrimination.” In Leach, two women called the police and accused the defendant
of attempted rape and other crimes. Id. at ¶ 3. During the state’s case-in-chief,
the police investigator testified that one of the victims provided him with the
defendant’s phone number. Id. at ¶ 4. The investigator called the defendant and
made an appointment to talk with him the next day. Id. at ¶ 5. The investigator
testified that the defendant did not keep the appointment and left a message on the
police answering machine that he wanted to speak with an attorney before talking
with the police. Id.
       {¶ 157} In finding that the state violated the defendant’s Fifth Amendment
rights, Leach explained: “The state in this case presented testimony that Leach,




                                         40
                                  January Term, 2012




who had not yet been arrested or Mirandized, remained silent and/or asserted his
right to counsel in the face of questioning by law enforcement. This testimony
was clearly meant to allow the jury to infer Leach’s guilt. Otherwise, jurors might
reason, Leach would have offered his version of events to law enforcement.” Id.
at ¶ 25.
           {¶ 158} Leach applied the rationale set forth in Combs v. Coyle, 205 F.3d
269 (6th Cir.2000). Leach at ¶ 28-31. Combs held that the prosecutor’s use of a
defendant’s statement to a police officer at the scene of the crime, “Talk to my
lawyer,” violated his Fifth Amendment right against self-incrimination. Combs at
283-285. The Sixth Circuit Court of Appeals applied a two-part analysis and
“determined that (1) admitting evidence of pre-arrest silence substantially impairs
the policies behind the privilege against self-incrimination; and (2) the
government’s use of pre-arrest silence in its case-in-chief is not a legitimate
government practice.” Leach at ¶ 28, citing Combs at 285. Consequently, the
Sixth Circuit concluded that the use of prearrest silence as substantive evidence of
guilt was an impermissible burden upon the exercise of the Fifth Amendment
privilege. Id.
           {¶ 159} Leach applies to the prosecutor’s argument that Powell refused to
turn himself in and assist the police. This argument implied that Powell had
something to hide by not turning himself in and telling the police what happened.
Under Leach, this was an improper comment on Powell’s prearrest silence and
violated his Fifth Amendment privilege against self-incrimination.
           {¶ 160} Leach addressed improper testimony about the defendant’s
prearrest silence during the state’s case-in-chief rather than in comments made
during closing argument. Statements made in closing arguments concerning a
defendant’s protected prearrest silence are analogous to comments made during
the case-in-chief. Such comments are clearly improper. See Griffin v. California,




                                          41
                             SUPREME COURT OF OHIO




380 U.S. 609, 615, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965). We conclude that the
prosecutor’s argument improperly commented on Powell’s prearrest silence.
       {¶ 161} The state argues that Powell waived objection to the prosecutor’s
argument by failing to properly object. Detective Gast testified that Charles called
Powell and encouraged him “to come turn himself in, make himself available to
the police, try to figure out where he was located.” Trial counsel made a hearsay
objection to this testimony.      Yet Gast’s testimony was different from the
prosecutor’s argument. Gast did not testify that Powell refused to turn himself in
and assist the police. Thus, trial counsel did not have a sufficient basis for
objecting to Gast’s testimony on Fifth Amendment grounds.
       {¶ 162} We conclude that the prosecutor’s improper argument constituted
harmless error beyond a reasonable doubt for three reasons.            See State v.
Thompson, 33 Ohio St. 3d 1, 4-5, 514 N.E.2d 407 (1987) (recognizing that a
violation of a defendant’s constitutional right against self-incrimination is subject
to harmless-error review). First, the trial court immediately sustained a defense
objection to the prosecutor’s argument and ordered the jury to disregard it. See
Garner, 74 Ohio St. 3d at 59, 656 N.E.2d 623. Second, the prosecutor’s improper
comments were brief and isolated. Third, overwhelming evidence was presented
that established Powell’s guilt. Thus, there is little chance that the prosecutor’s
improper remarks affected the verdict or sentence in this case.
       {¶ 163} Finally, Powell claims that the prosecutor improperly argued that
a defense expert would have reached the same conclusion about the cause of the
fire as the state’s experts. During this argument, the prosecutor commented about
the house, stating, “It was preserved for 77 days. And yet they insinuate that more
should have been done. There was some conspiracy to prevent their experts
looking at this. They even brought in the Mayor to try to establish that as if their




                                         42
                                 January Term, 2012




experts would reach different conclusions.” The defense objected, and the trial
court sustained the objection.
       {¶ 164} The     prosecutor’s   argument     responded   to   defense   cross-
examination that was aimed at showing that the state failed to preserve the
remains of the home for further examination. “A prosecutor can respond to issues
raised by an accused.” State v. Cassano, 96 Ohio St. 3d 94, 2002-Ohio-3751, 772
N.E.2d 81, ¶ 101. It is questionable whether the prosecutor’s comment about a
“conspiracy” represented a fair inference based on the record. Moreover, the
prosecutor’s comment “as if their experts would reach different conclusions” was
highly speculative and improper. Nevertheless, there is little chance that these
isolated comments were prejudicial. The trial court sustained a defense objection
and ordered the jury to disregard these comments. Any errors were also corrected
by the trial court’s instructions that the arguments of counsel were not evidence
and that the jury was the sole judge of the facts. See State v. Lang, 129 Ohio St. 3d
512, 2011-Ohio-4215, 954 N.E.2d 596, ¶ 163.
       {¶ 165} Based on the foregoing, we overrule proposition of law IV.
       {¶ 166} Instructions. In proposition of law VI, Powell argues that he was
prejudiced by the trial court’s erroneous jury instructions.
       {¶ 167} First, Powell argues that the instructions defining causation
undermined the burden of proof on the element of specific intent on the
aggravated-murder charges. Powell objects to the following instruction: “Cause
is an act which directly produces the death of a person and without which it would
not have occurred.      The Defendant is also responsible for the natural and
foreseeable consequences that follow, in the ordinary course of events, from the
unlawful act.”
       {¶ 168} We have recognized that the use of the foreseeability instruction
in aggravated-murder cases is questionable. See State v. Burchfield, 66 Ohio
43
                             SUPREME COURT OF OHIO




St.3d 261, 263, 611 N.E.2d 819 (1993); State v. Hanna, 95 Ohio St. 3d 285, 2002-
Ohio-2221, 767 N.E.2d 678, ¶ 54. We have also stated, however, that “[t]he use
of that instruction * * * does not require reversal where the instructions as a whole
make clear that the jury must find purpose to kill in order to convict.” State v.
Phillips, 74 Ohio St. 3d 72, 100, 656 N.E.2d 643 (1995).
       {¶ 169} In the present case, the trial court provided the jury with extensive
instructions on the state’s burden of proof and purpose to kill before the
foreseeability instructions were given to the jury. Thus, the instructions as a
whole made clear that the jury was required to find purpose to kill in order to
convict.
       {¶ 170} Second, Powell argues that the instructions on transferred intent
diluted the instructions on “purpose.”         Powell objects to the following
instructions:


                If you find that the Defendant did have a purpose to cause
       the death of a particular person and that the act accidentally caused
       the death of another person, then the Defendant would be just as
       guilty as if the act had taken effect upon the person intended.
                The purpose required is to cause the death of another, not
       any specific person. If the act missed the person intended, but
       caused the Defendant [sic] another, the element of purpose remains
       and the offense is as complete as though the person for whom the
       act was intended had died.


       {¶ 171} The trial court’s instructions on transferred intent were not
improper. “The doctrine of transferred intent is firmly rooted in Ohio law.” State
v. Sowell, 39 Ohio St. 3d 322, 332, 530 N.E.2d 1294 (1988). “If one purposely




                                         44
                               January Term, 2012




causes the death of another and the death is the result of a scheme designed to
implement the calculated decision to kill someone other than the victim, the
offender is guilty of aggravated murder in violation of R.C. 2903.01(A).” State v.
Solomon, 66 Ohio St. 2d 214, 421 N.E.2d 139 (1981), paragraph one of the
syllabus. See also Bradshaw v. Richey, 546 U.S. 74, 75, 126 S. Ct. 602, 163
L. Ed. 2d 407 (2005) (Sixth Circuit erred in holding that transferred intent was
inapplicable to aggravated felony murder under R.C. 2903.01(B)).
       {¶ 172} Based on the foregoing, we overrule proposition of law VI.
       {¶ 173} Reasonable-doubt standard. In proposition of law V, Powell
challenges the constitutionality of the statutory definition of reasonable doubt.
We have repeatedly affirmed the constitutionality of the reasonable-doubt
standard set forth in former R.C. 2901.05(D), now in 2901.05(E). 2008 Sub.S.B.
No. 184. See, e.g., State v. Diar, 120 Ohio St. 3d 460, 2008-Ohio-6266, 900
N.E.2d 565, ¶ 122. Proposition of law V is rejected.
       {¶ 174} Sealing the prosecutor’s file. In proposition of law XIV, Powell
argues that the trial court erred by refusing the defense request to have the
prosecutor’s file sealed for appellate review. The defense filed a pretrial motion
requesting that a complete copy of the prosecutor’s file be made, turned over to
the trial court to review, and sealed for appellate review. The defense asserted
that this was necessary to ensure the complete disclosure of exculpatory and
impeachment evidence as required by Brady v. Maryland, 373 U.S. 83, 87, 83
S. Ct. 1194, 10 L. Ed. 2d 215 (1963). The trial court denied this motion.
       {¶ 175} Powell cites State v. Brown, 115 Ohio St. 3d 55, 2007-Ohio-4837,
873 N.E.2d 858, in arguing that the trial court should have sealed the prosecutor’s
file to ensure that the state complied with Brady. In Brown, defense counsel
found undisclosed police reports in the prosecutor’s file, and the defense
requested that it be sealed for appellate review. Id. at ¶ 42-45. Brown held that




                                        45
                             SUPREME COURT OF OHIO




these documents contained material evidence and that the state’s failure to
disclose this information violated Brady. Id. at ¶ 50. Brown does not support
Powell’s claim because Brown did not address the issue whether a prosecutor’s
file must be sealed.
       {¶ 176} Nothing indicates that the prosecutor withheld Brady material in
the present case.      Moreover, in opposing the defense motion to seal the
prosecutor’s file, the prosecutor assured the court that it was “fully aware of its
obligation to share potentially exculpatory information with the Defendant.” The
trial court was not required to examine or seal the prosecutor’s file based on
speculation that the prosecutor might have withheld exculpatory evidence. See
Frazier, 115 Ohio St. 3d 139, 2007-Ohio-5048, 873 N.E.2d 1263, at ¶ 123. Thus,
we reject proposition of law XIV.
                               Penalty-phase issues
       {¶ 177} Prosecutorial misconduct during closing arguments.                 In
proposition of law XVII, Powell argues that the prosecutor committed misconduct
during closing arguments. Unless noted, defense counsel did not object to the
alleged acts of prosecutorial misconduct and thus waived all but plain error.
Childs, 14 Ohio St. 2d 56, 236 N.E.2d 545, at paragraph three of the syllabus.
       {¶ 178} First, Powell contends that the prosecutor improperly commented
on Powell’s exercise of his right to remain silent in stating: “You have Wayne
Powell not even acknowledging the act.” The prosecutor’s statement responded
to the testimony of Dr. Wayne Graves, the defense psychologist, who testified that
“Wayne is not able to acknowledge that he did this. I think because the emotional
impact that it has on him and * * * it appears to have occurred while he was drunk
or high in the midst of intensifying conflict with Mary, the victim, and the others.”
The prosecutor’s argument represented a fair comment that could be made from




                                         46
                                January Term, 2012




the record.   The prosecutor mentioned nothing that commented on Powell’s
exercise of his right to remain silent. Thus, no plain error occurred.
       {¶ 179} Powell also complains that the prosecutor improperly commented
on Powell’s exercise of his right to remain silent and encouraged the jury to have
sympathy for the victim during his rebuttal argument: “Think about that. Never
takes responsibility. How is a life sentence going to be adequate in a case like
this?” Again, the prosecutor was not commenting on Powell’s exercise of his
right to remain silent. He was responding to defense testimony about Powell’s
inability to acknowledge his crimes. Nothing in these remarks indicates that the
prosecutor was encouraging the jury to sympathize with the victim. In addition,
the trial court sustained a defense objection to these remarks and ordered the jury
to disregard them. These instructions cured any possible error. See State v. Goff,
82 Ohio St. 3d 123, 135, 694 N.E.2d 916 (1998).
       {¶ 180} Second, Powell asserts that the prosecutor improperly aggregated
the aggravating murder counts by stating, “I submit to you the aggravating
circumstances in this case have incredibly great weight. During the course of
conduct or killing or attempting to kill two or more people. There were eight
people in that house. Four people died. That’s a huge significant item.” The
prosecutor argued the weight that should be given to the R.C. 2929.04(A)(5)
course-of-conduct specifications. Nothing in the prosecutor’s argument suggested
that the jury should aggregate the aggravated murder counts in arriving at the
sentence. Even assuming that the prosecutor’s remarks were misconstrued, the
trial court instructed the jury, “The penalty for each separate count must be
determined separately. Only the aggravating circumstances related to a given
count may be considered and weighed against the mitigating factors in
determining the penalty for that count.” Thus, the trial court’s instructions cured
any possible error.




                                         47
                              SUPREME COURT OF OHIO




       {¶ 181} Third, Powell claims that the prosecutor improperly referred to the
nature and circumstances of the offense as an aggravating circumstance during
rebuttal arguments. Powell complains about the following argument:


                 Mr. Braun [prosecutor]: * * * He set a fire in such a way
       that he trapped people inside a house.
                 Ms. Baronas [defense counsel]: Objection, Your Honor.
                 ***
                 The Court: Objection is overruled.
                 Mr. Braun: Knowing people were going to die. Knowing
       there was going to be more than one person that was going to die.
       He knew Rosemary McCollum was not going to get out of that
       house because she was an invalid in a bed. He knew that house
       was full of kids. He knew the stairway was blocked. That’s what
       he did.


       {¶ 182} The defense counsel opened the door to the prosecutor’s rebuttal
argument. The rebuttal responded to defense counsel’s argument, “Despite my
best efforts of showing you * * * that Wayne * * * didn’t intend for this to
happen, he was drinking and drug abuse [sic], probably when this happened.”
The rebuttal also responded to other defense arguments suggesting that Powell
was “impulsively act[ing] out upon being rejected.” Both parties have latitude in
responding to arguments of opposing counsel. State v. Loza, 71 Ohio St. 3d 61,
78, 641 N.E.2d 1082 (1994).          We conclude that the prosecutor’s rebuttal
represented fair comment and was not improper.




                                         48
                                 January Term, 2012




        {¶ 183} Fourth, Powell claims that the prosecutor’s argument improperly
mentioned the nature and circumstances of the offense and improperly referred to
the victim’s feelings at the time of the fire:


                Mr. Braun: * * * How does that relate to these aggravating
        circumstances? He used fire as a weapon. How serious is fire as a
        weapon? You heard from a whole bunch of witnesses during the
        first phase what that house was like.         You heard from the
        firefighters crawling on their hands and knees looking for bodies in
        that house because they couldn’t see, and they had to feel their way
        along the floor, and they were men in protective gear. Can you
        imagine what it was like inside that house?
                Ms. Baronas: Objection, Your Honor.
                The Court: Overruled.
                Mr. Braun: That’s the aggravated arson specification you
        have to consider in this case.


        {¶ 184} The prosecutor did not improperly refer to the nature and
circumstances of the offense. The prosecutor’s rebuttal addressed the facts and
circumstances surrounding the aggravated-arson specification and explained why
those facts and circumstances outweighed the mitigation.
        {¶ 185} The argument that asked the jury to “imagine what it was like
inside that house” was improper.          Prosecutorial comments referring to the
suffering and mental anguish that victims endured are improper because they ask
the jury to speculate on facts not in evidence. See State v. Combs, 62 Ohio St. 3d
278, 283, 581 N.E.2d 1071 (1991). Even so, the prosecutor’s comments were
brief and did not dwell on the victims’ anguish and suffering. We conclude that




                                           49
                              SUPREME COURT OF OHIO




these comments did not deprive Powell of a fair sentencing determination or
prejudicially affect any other substantial right.
       {¶ 186} Based on the foregoing, we overrule proposition of law XVII.
       {¶ 187} Instructions. In proposition of law XVIII, Powell argues that the
trial court’s failure to provide proper penalty-phase instructions violated his rights
and requires a new sentencing hearing. First, Powell contends that the trial court
erred by refusing the defense request to instruct the jury to consider mercy in its
deliberations. Powell was not entitled to an instruction on mercy. Frazier, 115
Ohio St. 3d 139, 2007-Ohio-5048, 873 N.E.2d 1263, at ¶ 190; State v. Lorraine,
66 Ohio St. 3d 414, 417, 613 N.E.2d 212 (1993).
       {¶ 188} Second, Powell argues that the trial court’s failure to instruct on
the burden of proof for mitigating factors may have caused the jury to believe that
the mitigating factors must be proven beyond a reasonable doubt. Powell argues
that the jury should have been instructed that the burden of proof was a
preponderance of the evidence. See State v. Jenkins, 15 Ohio St. 3d 164, 171-172,
473 N.E.2d 264 (1984). The trial court instructed the jury: “Wayne Powell does
not have any burden of proof.” This is a more favorable instruction for the
defense than the absent instruction. See Frazier at ¶ 196. We reject this claim.
       {¶ 189} Finally, Powell argues that the penalty-phase instructions failed to
define the term “principal offender” as it is used in the statutes delineating
aggravating circumstances for aggravated arson, R.C. 2929.04(A)(7), and death of
a child, R.C. 2929.04(A)(9). The defense failed to request an instruction defining
the term “principal offender” during the penalty phase and thus waived all but
plain error. See State v. Chinn, 85 Ohio St. 3d 548, 559, 709 N.E.2d 1166 (1999).
       {¶ 190} Powell claims that the jury should have been advised that the term
“principal offender” means the “actual killer.” The trial court had repeatedly told
the jury that the term “principal offender” means the “actual killer” during the




                                          50
                                January Term, 2012




guilt-phase instructions on the elements of the R.C. 2929.04(A)(7) and
2929.04(A)(9) specifications. Thus, no plain error occurred.
       {¶ 191} Based on the foregoing, we overrule proposition of law XVIII.
       {¶ 192} Residual doubt. In proposition of law XXI, Powell argues that
the trial court’s refusal to instruct on residual doubt as a mitigating factor violated
his constitutional rights. Powell was not entitled to an instruction on residual
doubt. See State v. Hand, 107 Ohio St. 3d 378, 2006-Ohio-18, 840 N.E.2d 151,
¶ 260; State v. McGuire, 80 Ohio St. 3d 390, 686 N.E.2d 1112 (1997), syllabus.
We overrule proposition of law XXI.
       {¶ 193} Postverdict discussions with the jury. In proposition of law XIX,
Powell argues that the trial judge erred in conducting an off-the-record ex parte
discussion with the jurors after the jury had returned its penalty-phase verdict but
before the trial court imposed sentence. After the penalty-phase verdict was
announced, the trial judge informed the jurors that their service inside the
courtroom was completed. The judge then stated, “I do believe it would be
appropriate to spend a little bit of time with you. We thank you for your service in
advance and on behalf of all the parties, and we will see you back in the jury
deliberation room in just a moment.”
       {¶ 194} We have previously considered and rejected identical arguments
raising this issue. See Frazier, 115 Ohio St. 3d 139, 2007-Ohio-5048, 873 N.E.2d
1263, at ¶ 210-214; State v. Brinkley, 105 Ohio St. 3d 231, 2005-Ohio-1507, 824
N.E.2d 959, ¶ 152-153; and State v. Williams, 99 Ohio St. 3d 439, 2003-Ohio-
4164, 793 N.E.2d 446, ¶ 96-99. We reject Powell’s arguments.
       {¶ 195} First, when the trial court noted that he would speak with the
jurors, counsel did not object. By making no complaint, the defense waived any
objection. Frazier at ¶ 212. Second, Powell’s claim that the trial court may have
been influenced by the jury is totally speculative because there is no evidence




                                          51
                              SUPREME COURT OF OHIO




about what was discussed. Moreover, Powell has not attempted, in his effort to
show prejudice, to reconstruct what the trial court discussed with the jurors. See
App.R. 9(B) and (E); Frazier at ¶ 213. Thus, Powell has failed to establish
prejudice from any conversations that the judge may have had with the jury.
Finally, “when the judge and jury met, the jurors had satisfied their official task
and were free to discuss the case.” Williams, 99 Ohio St. 3d 439, 2003-Ohio-4164,
793 N.E.2d 446, at ¶ 99. Moreover, the trial court is presumed to consider “ ‘only
the relevant, material, and competent evidence in arriving at its judgment unless it
affirmatively appears to the contrary.’ ” State v. Post, 32 Ohio St. 3d 380, 384,
513 N.E.2d 754 (1987), quoting State v. White, 15 Ohio St. 2d 146, 151, 239
N.E.2d 65 (1968). Thus, we overrule proposition of law XIX.
                         Ineffective assistance of counsel
         {¶ 196} In propositions of law XIII and XV, Powell raises various claims
that his counsel provided ineffective assistance of counsel during both phases of
the trial.
         {¶ 197} In proposition XIII, Powell claims that his counsel failed to
preserve meritorious issues during the trial. Powell does not, however, cite any
record references or mention any specific meritorious issues that counsel failed to
preserve. Thus, Powell has failed to establish deficient performance or prejudice.
We reject proposition XIII.
         {¶ 198} In proposition XV, Powell makes numerous claims alleging trial
counsel’s ineffective assistance.
         {¶ 199} 1. Inadequate voir dire. Powell argues that his counsel provided
ineffective assistance by failing to ask any follow-up questions of prospective
jurors who displayed a reluctance to impose the death penalty. “The conduct of
voir dire by defense counsel does not have to take a particular form, nor do
specific questions have to be asked.” State v. Evans, 63 Ohio St. 3d 231, 247, 586




                                        52
                                 January Term, 2012
N.E.2d 1042 (1992). Moreover, “counsel is in the best position to determine
whether any potential juror should be questioned and to what extent.” State v.
Murphy, 91 Ohio St. 3d 516, 539, 747 N.E.2d 765 (2001).
       {¶ 200} Powell cites three prospective jurors whom counsel should have
rehabilitated: Morgan, Nelson, and Crego. During voir dire, these jurors stated
that they were opposed to the death penalty and could not sign a death verdict.
Trial counsel were not deficient by failing to ask follow-up questions of these
jurors after they had expressed intractable views opposing the death penalty. See
Frazier, 115 Ohio St. 3d 139, 2007-Ohio-5048, 873 N.E.2d 1263, at ¶ 222.
       {¶ 201} 2. Failure to ensure a complete record. Powell argues that his
counsel were ineffective by failing to object to unrecorded discussions about the
guilt-phase jury instructions.
       {¶ 202} At the conclusion of the presentation of guilt-phase evidence, the
trial court released the court reporter for the day and told the parties that they
would remain to “work on any issues we have as far as jury instructions and then
meet here again tomorrow morning.” Powell was not present during the ensuing
meeting. The trial court said the following to Powell before he left:


               Mr. Powell, what we will do is we are going to look over
       the instructions as we have them now before any argument is made
       on the instructions. Mr. Thebes and Miss Baronas will have a
       * * * working copy of the proposed instructions which they will
       then review with you.
               At that time we can place * * * any arguments on the record
       after you have been counseled with and while you are present. We
       are not going to do anything other than logistical organization of
       trying to get things in place so that once an agreement has been




                                         53
                             SUPREME COURT OF OHIO




       made as to what the instructions should be we can reasonably
       prepare those and have them ready for use with the jury sometime
       tomorrow * * *.


       {¶ 203} On the following day, the parties presented arguments on the
proposed guilt-phase instructions. These arguments addressed instructions on
foreseeability, transferred intent, and the definition of a deadly weapon.     In
addition, the court addressed defense requests for instructions on Isaac’s
testimony, for a defense request for specialized verdict forms, and for a defense
motion requiring the state to make an election on their theory of the case.
       {¶ 204} During the next day’s proceedings, the trial court indicated that
there had been other discussions about the instructions. The following discussion
ensued:


               The Court: * * * [T]here were two other issues that were
       brought up on Friday as we were considering the corrections to the
       jury instructions. We ended up engaged in a long legal endeavor, if
       you will, over the jury instructions.      I believe they are being
       corrected at this time. All the issues were heard but those were
       heard in the spirit of we were working on instruction [sic]. They
       were not placed on the record and in Mr. Powell’s presence.
               With that, Mr. Thebes [defense counsel], I believe yourself
       and Miss Baronas [defense co-counsel] have made a note page and
       the Court is going to tell you that we would allow you argument on
       all those issues. So even though we are in the middle of preparing
       we can still be making corrections to instructions.




                                         54
                                January Term, 2012




               With that, I know there was a question Miss Baronas as to a
        foreseeability instruction, and I know it’s also a question as far as
        [a] transferred purpose instruction.
               Ms. Baronas: My recollection was I had placed nearly all
        my arguments on the record. I think the last two arguments that I
        had placed was a request for special verdict forms as to the
        specifications for aggravating circumstance, [sic] and at the last
        minute based on the State’s request for foreseeability and transfer
        purpose instructions we were requesting instruction on [the] lesser
        included offense of murder under the B section.


        {¶ 205} In State v. Palmer, 80 Ohio St. 3d 543, 687 N.E.2d 685 (1997),
syllabus, we held, “The requirement of a complete, full, and unabridged transcript
in capital trials does not mean that the trial record must be perfect for purposes of
appellate review.” Furthermore, Palmer stated:

               In a number of cases involving death penalty appeals, this
        court has clearly held that reversal of convictions and sentences on
        grounds of some unrecorded bench and chambers conferences, off-
        the-record discussions, or other unrecorded proceedings will not
        occur in situations where the defendant has failed to demonstrate
        that (1) a request was made at trial that the conferences be recorded
        or that objections were made to the failure to record, (2) an effort
        was made on appeal to comply with App.R. 9 to reconstruct what
        occurred or to establish its importance, and (3) material prejudice
        resulted from the failure to record the proceedings at issue.

Id. at 554.



                                         55
                             SUPREME COURT OF OHIO




       {¶ 206} In State v. Clinkscale, 122 Ohio St. 3d 351, 2009-Ohio-2746, 911
N.E.2d 862, ¶ 15, we declined to extend Palmer to encompass the failure to
record proceedings relating to the dismissal of a juror in a capital case after the
jury had begun its deliberations. Clinkscale held that the trial court’s failure to
make a record of the dismissal of the juror resulted in “material prejudice,”
because we were unable to determine whether the trial court obtained a waiver or
consent of either party before dismissing the juror. Id. at ¶ 18. Because of
omissions from the record, we were “left to speculate” about the reason for the
juror’s dismissal, the true severity of the juror’s health problem, whether the trial
could be continued, or whether any alternative measures may have been taken to
address the situation. Id. Moreover, we could not determine whether the judge’s
action affected any of Clinkscale’s constitutional rights, because we were “unable
to discern whether the juror was, as argued, a lone dissenting juror who wished to
be dismissed for this reason.” Id.
       {¶ 207} Unlike in Clinkscale, the record in the present case clearly shows
the requests and arguments for guilt-phase instructions and other matters that the
parties made.    The trial court summarized the arguments and requests for
instructions that were discussed off the record. Trial counsel also stated that she
“had placed nearly all [her] arguments on the record.” Under these circumstances,
Powell cannot show that he was prejudiced by counsel’s failure to object to the
unrecorded conference, because defense objections and arguments about the guilt-
phase instructions and other matters can be discerned from the record.
Accordingly, we reject this claim.
       {¶ 208} Powell also argues that his counsel were ineffective by failing to
object to unrecorded bench conferences.
       {¶ 209} The record shows that there were numerous bench and chambers
conferences that were not recorded. Many of these conferences appear to have




                                         56
                                January Term, 2012




involved discussions about scheduling and other administrative matters that were
unrelated to substantive or evidentiary matters.           As to other unrecorded
conferences, Powell cannot show prejudice, because there is no evidence about
what happened during these conferences. See State v. Drummond, 111 Ohio St. 3d
14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 220. “Acts or omissions by trial counsel
which cannot be shown to have been prejudicial may not be characterized as
ineffective assistance.” State v. Davie, 80 Ohio St. 3d 311, 332, 686 N.E.2d 245
(1997). Thus, we also reject this ineffectiveness claim.
       {¶ 210} 3. Failure to hire a substance-abuse expert. Powell argues that
his counsel were ineffective by failing to retain a substance-abuse expert to testify
about his history of alcohol and drug abuse. This claim lacks merit.
       {¶ 211} Dr. Wayne Graves, a clinical and forensic psychologist, provided
expert testimony during mitigation regarding Powell’s drug and alcohol abuse.
Dr. Graves testified that Powell used alcohol and marijuana on a daily basis and
also used crack cocaine. Dr. Graves stated that there was a long history of drug
and alcohol abuse in Powell’s family.         Powell’s father gave the defendant
marijuana-laced brownies when he was nine and beer when he was ten. Dr.
Graves stated that Powell had a very high probability of using drugs and alcohol
by growing up in such an environment. Dr. Graves evaluated Powell’s behavior
on the night of the crimes by stating, “[I]t appears to have occurred while he was
drunk or high, in the midst of intensifying conflict with Mary * * * and the
others.” Thus, the defense presented “ ‘alternative devices that * * * fulfill[ed]
the same functions as the expert assistance sought.’ ” Foust, 105 Ohio St. 3d 137,
2004-Ohio-7006, 823 N.E.2d 836, at ¶ 103, quoting Jenkins, 15 Ohio St. 3d 164,
473 N.E.2d 264, at paragraph four of the syllabus.
       {¶ 212} 4. Presenting damaging testimony from Antonio Garrett.
Powell argues that his counsel should not have allowed Antonio Garrett to testify




                                         57
                             SUPREME COURT OF OHIO




as a defense-mitigation witness, because his testimony contradicted other
mitigating evidence and revealed information about Powell’s criminal past.
       {¶ 213} Garrett was the probation officer for Powell in the early 1980s
when the defendant was 14 and 16 years old. Garrett did not remember the
specific offense that Powell committed that placed him on probation but said that
it was a “minor offense.” He described Powell’s mother as a “very concerned
parent,” looking out for the best interest of her son. Garrett also testified that
Powell’s only positive role models were “his mother, his school officials, and
[Garrett].”
       {¶ 214} During cross-examination, Garrett stated that he did not review
Powell’s records prior to testifying. Garrett did not recall that Powell had been
placed on probation for committing arson. Even after the prosecutor reminded
him, Powell did not remember that the offense involved Powell and other boys
breaking into a football stadium and starting a fire.
       {¶ 215} Powell argues that “properly prepared” counsel would not have
called Garrett as a mitigation witness.        This claim is speculative.   Garrett’s
testimony softened the image of Powell and suggested that he was a victim of an
overwhelmed parent and that more consistent supervision could have prevented
this outcome. Thus, Powell fails to demonstrate that counsel were deficient in
calling Garrett.
       {¶ 216} Powell also claims that his counsel were ineffective by presenting
Garrett’s testimony that Beatrice, Powell’s mother, was doing her best to raise her
son. Powell argues that this testimony countered later testimony that portrayed
Beatrice as a neglectful mother. Garrett’s testimony about Beatrice was limited to
his recollection of her parental concern while Powell was on probation. During
later testimony, Dr. Graves painted a much broader picture of parental neglect that
occurred during Powell’s life. Thus, the jury was able to balance Garrett’s limited




                                          58
                                 January Term, 2012




testimony about Beatrice against more extensive evidence about Powell’s
background that defense counsel also presented.
          {¶ 217} “Generally, counsel’s decision whether to call a witness falls
within the rubric of trial strategy and will not be second-guessed by a reviewing
court.”    State v. Treesh, 90 Ohio St. 3d 460, 490, 739 N.E.2d 749. Garrett
provided potentially valuable testimony. He reinforced other testimony presented
during mitigation that Powell lacked positive role models and had problems in
school. He stated that Powell was never offered any treatment for alcohol and
substance abuse while on probation.        Garrett also remembered Powell as a
follower but did not “recall him being the type who would do anything of a
malicious nature, not on his own.”
          {¶ 218} There were advantages, as well as disadvantages, to having
Garrett testify. Certainly, it would have been desirable if Garrett had not had to
disclose that Powell had set a fire as a juvenile. But the defense received certain
benefits by calling Garrett as a witness. Indeed, the defense faced the distinct
possibility that Powell’s previous conviction would be brought out during the
testimony of Dr. Graves. We conclude that counsel’s decision to call Garrett as a
witness was a reasonable trial strategy and did not violate Strickland. See State v.
Mundt, 115 Ohio St. 3d 22, 2007-Ohio-4836, 873 N.E.2d 828, ¶ 135.
          {¶ 219} Even assuming that counsel’s performance was deficient, Powell
has not demonstrated that the outcome would have been different but for Garrett’s
testimony. In view of all the evidence, it is improbable that Garrett’s testimony
regarding Powell’s mother’s parental concern or his juvenile conviction would
have changed the outcome of the sentence. See id. at ¶ 139.
          {¶ 220} 5. Other allegations of ineffective assistance of counsel. Powell
raises other instances of alleged ineffective assistance of counsel, but even if we
assume that counsel were deficient, none prejudiced him. As discussed in other




                                         59
                              SUPREME COURT OF OHIO




propositions of law, Powell was not prejudiced by counsel’s failure to object to
the prosecutor’s guilt-phase closing argument (IV) or his penalty-phase closing
argument (XVII). Powell was also not prejudiced by counsel’s failure to object to
penalty-phase instructions (XVIII). We also reject Powell’s claim that his counsel
were ineffective by failing to object to guilt-phase instructions (VI) because
counsel did object to them.
         {¶ 221} Based on the foregoing, we overrule proposition XV.
                                 Remaining issues
         {¶ 222} Cumulative error. In proposition of law XXIII, Powell argues
that cumulative errors committed during the trial deprived him of a fair trial and
require a reversal of his convictions and death sentence.
         {¶ 223} State v. DeMarco, 31 Ohio St. 3d 191, 509 N.E.2d 1256 (1987),
paragraph two of the syllabus, recognized the doctrine of cumulative error. Under
this doctrine, a conviction will be reversed when the cumulative effect of errors in
a trial deprives a defendant of a fair trial even though each of the numerous
instances of trial-court error does not individually constitute cause for reversal.
Id. at 196-197. See also State v Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, 960
N.E.2d 955, ¶ 132; Garner, 74 Ohio St. 3d at 64, 656 N.E.2d 623.
         {¶ 224} The doctrine of cumulative error is not applicable in the present
case. Powell received a fair trial. Moreover, none of the errors committed in this
case, when considered either individually or cumulatively, resulted in prejudicial
error.   As previously discussed in other propositions of law, overwhelming
evidence was introduced that established Powell’s guilt.          Thus, we reject
proposition XXIII.
         {¶ 225} Constitutionality. In proposition of law XVI, Powell challenges
the constitutionality of Ohio’s death-penalty statutes.     These claims can be
summarily rejected. See State v. Carter, 89 Ohio St. 3d 593, 607, 734 N.E.2d 345




                                         60
                                January Term, 2012




(2000); Jenkins, 15 Ohio St. 3d 164, 473 N.E.2d 264, at paragraph one of the
syllabus.
       {¶ 226} Powell also contends that Ohio’s death-penalty statutes violate
international law and treaties to which the United States is a party.         These
arguments lack merit. See State v. Issa, 93 Ohio St. 3d 49, 69, 752 N.E.2d 904
(2001); Bey, 85 Ohio St. 3d at 502, 709 N.E.2d 484.
       {¶ 227} Lethal injection. In proposition of law XX, Powell challenges the
constitutionality of lethal injection. We have previously rejected similar claims.
See State v. Adams, 103 Ohio St. 3d 508, 2004-Ohio-5845, 817 N.E.2d 29, ¶ 131;
Carter at 608.
       {¶ 228} Sentencing opinion. In proposition of law XXV, Powell argues
that the trial court failed to properly explain the weight to be afforded the
aggravating circumstances in its sentencing opinion. He also argues that the trial
court wrongly determined that the aggravating circumstances outweighed the
mitigating factors.
       {¶ 229} R.C. 2929.03(F) requires the trial court, in imposing a sentence of
death, to state in a separate opinion


       its specific findings as to the existence of any of the mitigating
       factors set forth in division (B) of section 2929.04 of the Revised
       Code, the existence of any other mitigating factors, the aggravating
       circumstances the offender was found guilty of committing, and
       the reasons why the aggravating circumstances * * * were
       sufficient to outweigh the mitigating factors.


       {¶ 230} We have held that in imposing sentence, the assessment of and
weight given to mitigating evidence are within the trial court’s discretion. State v.




                                         61
                            SUPREME COURT OF OHIO




Lott, 51 Ohio St. 3d 160, 171, 555 N.E.2d 293 (1990). The fact that mitigation
evidence is admissible “does not automatically mean that it must be given any
weight.” State v. Steffen, 31 Ohio St. 3d 111, 509 N.E.2d 383 (1987), paragraph
two of the syllabus. “[T]he weight, if any, to assign a given factor is a matter for
the discretion of the individual decisionmaker.” State v. Fox, 69 Ohio St. 3d 183,
193, 631 N.E.2d 124 (1994).
       {¶ 231} We reject Powell’s claim that the trial court failed to adequately
explain how it determined that the aggravating circumstances outweighed the
mitigating factors. The trial court fully addressed the mitigating evidence that had
been presented, including Powell’s history, character, and background. The trial
court then set forth a detailed explanation for finding that the aggravating
circumstances are sufficient to outweigh the mitigating factors:


               Quite simply put, all of the mitigating factors know [sic] to
       this Court cannot possibly outweigh any single one of the
       aggravating circumstances in this case.         Powell’s acts were
       committed late at night while people were asleep, he purposely set
       a fire knowing that he would kill or attempt to kill whoever was
       inside of the home, he knew that there were two or more people
       inside the home at the time he set the fire because he had been to
       the home earlier in the night, and he knew that there were children
       under the age of thirteen inside of the home at the time he set the
       fire.


       {¶ 232} As for Powell’s claim that the trial court erroneously concluded
that the aggravating circumstances outweighed the mitigating factors beyond a




                                        62
                               January Term, 2012




reasonable doubt, we shall address that argument during our independent sentence
evaluation.
       {¶ 233} Appropriateness of death sentence. In proposition of law XXIV,
Powell argues that the jury wrongly concluded that the aggravating circumstances
outweighed the mitigating factors beyond a reasonable doubt. In proposition of
law XVI, Powell argues that, in conducting its independent review of the
sentence, this court should conclude that the aggravating circumstances do not
outweigh the mitigating factors beyond a reasonable doubt. We shall also address
these arguments during our independent sentence evaluation.
                INDEPENDENT SENTENCE EVALUATION
       {¶ 234} Having considered Powell’s propositions of law, we must now
independently review Powell’s death sentence for appropriateness and
proportionality, as R.C. 2929.05(A) requires. The separate counts were merged
into one count as to each victim before the start of the penalty phase. The state
proceeded with Count 2 (prior calculation and design) as to Mary McCollum,
Count 7 (prior calculation and design) as to Rose McCollum (murder during
aggravated arson), Count 9 as to Sanaa’ Thomas (murder during another
aggravated murder), and Count 10 as to Jamal McCollum-Myers (purposely
causing the death of a child under 13).
       {¶ 235} Aggravating circumstances.      The evidence at trial established
beyond a reasonable doubt that Powell murdered Mary McCollum as part of a
course of conduct involving the purposeful killing of two or more people, R.C.
2929.04(A)(5), and while committing aggravated arson, R.C. 2929.04(A)(7). The
evidence also established beyond a reasonable doubt that Powell murdered
Rosemary McCollum as part of a course of conduct, R.C. 2929.04(A)(5), and
while committing aggravated arson, R.C. 2929.04(A)(7).          In addition, the
evidence established beyond a reasonable doubt that Powell murdered Jamal




                                          63
                             SUPREME COURT OF OHIO




McCollum-Myers as part of a course of conduct, R.C. 2929.04(A)(5), while
committing aggravated arson, R.C. 2929.04(A)(7), and while purposefully killing
a child under the age of 13, R.C. 2929.04(A)(9). The evidence established beyond
a reasonable doubt that Powell murdered Sanaa’ Thomas as part of a course of
conduct, R.C. 2929.04(A)(5), while committing aggravating arson, R.C.
2929.04(A)(7), and while purposefully killing a child under the age of 13, R.C.
2929.04(A)(9).
       {¶ 236} Mitigating evidence.           Against each of these aggravating
circumstances, we are called upon to weigh the mitigating factors contained in
R.C. 2929.04(B). Powell presented eight mitigating witnesses. The defense also
presented various photographs showing Powell and other family members.
       {¶ 237} Antonio Garrett was Powell’s probation officer in the early 1980s
when Powell was between 14 and 16 years old. Garrett did not remember the
offense that Powell had committed, but during cross-examination, it was disclosed
that it was arson.
       {¶ 238} Garrett described Powell as being “pretty mild mannered, laid
back, very responsive to supervision.” Garrett recalled that Powell had “some
difficulties with academics, some minor difficulties with attendance, and some
difficulties keeping up with * * * others who are students at his grade level.”
       {¶ 239} Garrett stated that Powell’s only positive role models during this
time were “his mother, his school officials, and [Garrett].” Powell’s mother was a
“[v]ery concerned parent who was looking out for the best interest of her child.”
Garrett did not recall any involvement with Powell’s father.
       {¶ 240} Powell completed his probationary status in a satisfactory manner.
Garrett did not believe that Powell was “the type who would do anything of a
malicious nature, not on his own.” Although he did not recall the offense, Garrett




                                         64
                               January Term, 2012




testified that Powell committed another offense after completing probation and
was sent to the Department of Youth Services.
       {¶ 241} Isaac Powell IV (“Isaac IV”), the defendant’s father, testified that
he grew up in an alcoholic family. Isaac IV started drinking when he was nine or
ten years old. He became a heavy drinker and “used to get [in] quite a bit of
trouble messing with alcohol.” Isaac IV also “tried just about anything they put
out to make your head numb,” including “[m]arijuana, opium, acid, cocaine, [and]
heroin.” Isaac “sometimes” took his children with him when he went drinking.
       {¶ 242} Isaac IV met Beatrice, Powell’s mother, in 1964, and they married
after having two children: Wayne and Charles. Isaac V was born during the
marriage. Isaac IV also has another son, Darrell Fletcher. Isaac IV described the
defendant as “just a regular kid” when he was a child. Isaac IV described Beatrice
as a “good mother” who took care of the kids.
       {¶ 243} Isaac IV and Beatrice divorced when Powell was eight years old.
Isaac IV testified that he and Beatrice had arguments and sometimes physically
fought. Their fights were usually about Isaac’s absence from home. On one
occasion, Isaac IV slapped Beatrice during a heated argument, and she stabbed
him.
       {¶ 244} Isaac IV was in prison from 1981 to 2001 for murdering
Beatrice’s nephew. Isaac IV testified that he did not remember anything about the
incident but that drugs and alcohol had been a factor. Isaac IV no longer drinks,
smokes, or uses drugs. Isaac IV and Powell have worked together since Isaac was
released from prison. Isaac stated, “We did handyman work, lawn service. I even
got him in with me with the janitorial. About anything to make a buck that was
honest.”
       {¶ 245} Beatrice Powell Lucas testified that she had met Isaac IV when
they resided in the same apartment building. They started to live together and




                                        65
                            SUPREME COURT OF OHIO




began having children. Beatrice’s family did not like the way she was living,
because her family was very religious. Beatrice had already had a son, Eric
Brown, who was six and one-half years older than Powell.
       {¶ 246} Beatrice and Isaac were married after Powell and his brother,
Charles, were born. Beatrice developed an infection and was hospitalized during
her pregnancy with the defendant.        When she was seven months pregnant,
Beatrice visited her sister and saw Isaac “coming down a lady’s step with his shirt
off with his clothes off.” Beatrice was so depressed that she went home, drank
heavily, and thought about suicide.
       {¶ 247} Beatrice testified that Powell was “pretty good as a baby.” Powell
was smart and loved to read, but always seemed to have trouble in school, and he
was held back in third grade.         Beatrice testified that Powell developed a
“complex” because Charles did well in school.
       {¶ 248} Beatrice and Isaac had marital problems, because of Isaac IV’s
alcohol and drug use and because he was “running the streets.” Beatrice and Isaac
IV argued and had physical fights. Beatrice testified, “Once he slapped me and I
guess I cussed so long and so loud he left and he stayed gone about two weeks.”
On another occasion, she said, “He hit me with his fist in the nose coming down
the hall so I cut him” with a scalpel. On yet another occasion, Isaac held a gun to
Beatrice’s head for an entire evening.
       {¶ 249} Beatrice testified that “[e]verything just went haywire” after Isaac
IV murdered her nephew. She stated, “When Isaac got into trouble about killing
my nephew, * * * the cousins all kind of picked on my kids.” Beatrice continued
working after Isaac went to prison. Because she could not afford a babysitter, her
children “cared for themselves.” Powell was 12 years old at the time.
       {¶ 250} Powell got into trouble as a juvenile and spent time in juvenile
detention. Beatrice stated that Powell was a different person when he returned




                                         66
                               January Term, 2012




home. She stated, “He talked different. His voice had changed. He could get
pretty angry. And he was missing some teeth.” Powell said that he lost the teeth
in a fight when somebody tried to sexually assault him.
        {¶ 251} Powell was married and divorced before he became involved with
Mary. Powell has sired three children by two women.
        {¶ 252} Charles Powell, one of the defendant’s younger brothers, spent a
lot of time with Powell when they were growing up. Charles stated that Powell
was “rather quiet as a kid” and the “timid and shy type.” Powell liked to work on
cars. Charles stated that their father had a “[v]ery big influence” on his sons.
Charles idolized his father and thought he was the “[s]martest guy [Charles] ever
met.”   Isaac IV used a belt to discipline Charles and his brothers. Charles
remembers watching his father get drunk. Charles also saw his father with female
friends and knew that he obtained money from them. Charles testified that “it was
a crushing blow” when their father went to prison.
        {¶ 253} According to Charles, Powell was not the same person when he
returned home from the juvenile detention facility. Charles testified that Powell’s
temper was worse, and he was “more ready to fight after he came back than he
was before he went.”
        {¶ 254} Powell has done handyman work, landscaping, and roofing as an
adult. Charles owns a painting company, where Powell occasionally worked as a
painter. Charles described Powell as a good worker who shows up on time.
        {¶ 255} Charles observed Powell and Jamal interact. Charles stated that
“they had a serious bond. Jamal actually called him daddy.” Powell also has a
good relationship with Markisha and his other children.
        {¶ 256} Isaac Powell V (Isaac V”), the defendant’s youngest brother, is
five years younger than Powell. His mother would not allow Isaac V to spend




                                        67
                             SUPREME COURT OF OHIO




much time with his brothers, because of the age difference. Isaac V expressed his
feelings for Powell by saying, “I love him to death. He is my brother.”
       {¶ 257} Priscilla Fletcher, the wife of Darrell Fletcher, works as a sheriff’s
deputy and is acquainted with all of Powell’s brothers. Priscilla stated, “They all
seem to have a good relationship with one another.” Priscilla also testified that
Powell has a good relationship with Markisha and his grandchildren.
       {¶ 258} Powell often sought advice from Darrell about different problems,
because Darrell was a little older. Priscilla stated, “[W]henever [Powell] got
upset or he needed somebody to talk to * * * him and [Darrell] would sit and talk
for hours and when they get done talking he will have a different outlook on
whatever was bothering him.”
       {¶ 259} Priscilla testified that Powell is a good handyman: “You say
something is wrong with your car * * * and he can tell you exactly what is wrong
with it and fix it.” Powell has worked on her car and his father’s truck.
       {¶ 260} Darrell Fletcher, the defendant’s half-brother, is one year older
than Powell. Darrell testified that he helped his brothers after their father went to
prison. Powell would sometimes seek advice from Darrell and “talk over things
going on in his life.” Darrell has remained close with Powell through the years.
       {¶ 261} Dr. Wayne Graves, the clinical and forensic psychologist,
evaluated and conducted psychological testing of Powell.           Dr. Graves also
interviewed Powell’s parents and reviewed Powell’s records. Dr. Graves stated
that testing showed that Powell has “probably average intellectual capability. He
is right in the average range. * * * His non-verbal skills are a little better than
* * * his verbal. It’s evident he didn’t get a great deal out of school when he was
there.” Powell dropped out of school in the tenth grade. But he finished his GED
in prison.




                                         68
                                   January Term, 2012




       {¶ 262} Results from the Minnesota Multiphasic Personality Inventory II
suggested that Powell is under stress. These results also showed that Powell is
“probably anxious, depressed and has been quite a lot of his life.” Testing also
showed that Powell is “kind of dependent, moody, and impulsive, prone toward
getting angry. Needy in relationships.” The Millon Clinical Multiaxial Inventory
showed longer-term character issues. Dr. Graves stated that drug and alcohol
issues “are very present.” These test results also showed Powell “[w]anting
someone to approve of him and the impulsiveness and some brittleness in the way
he responds to others.”
       {¶ 263} Powell reported using alcohol and marijuana on a daily basis. He
also acknowledged that he used crack and powdered cocaine and tried several
other drugs in the past. Dr. Graves testified that Powell had a long family history
of drug and alcohol abuse. Powell’s father was an active alcoholic and drug
abuser through most of Powell’s childhood. Powell’s paternal grandparents were
also alcohol-dependent and drug abusers. Dr. Graves testified, “His father fed
him marijuana laced brownies at age nine. Was giving him beer by ten. * * * So
he was taught how to do this.”
       {¶ 264} Powell’s parents lived together for about ten years. Powell was
born during this time. His parents later got married but divorced when Powell
was a child. Dr. Graves stated that Powell’s mother “was and still is angry at
Wayne’s father who * * * she called * * * a whore. Because he was always out
on the streets and always with somebody else and always cheating on her and not
able to sustain a relationship.”
       {¶ 265} Powell’s mother was angry and depressed that she was pregnant
with Powell. Dr. Graves stated that “[a]t one point she thought of trying to kill
herself in order to get out of the situation.” Beatrice felt that she was “stuck” with
Powell and viewed him as her “trouble child.” “She acknowledged that he * * *




                                           69
                               SUPREME COURT OF OHIO




made her mad as hell * * *. She acknowledged she would hit him and punish him
with belts and straps.” Dr. Graves stated that Powell was “basically rejected by
mom and she was kind of detached and pulled away most of the time.”
          {¶ 266} Dr. Graves stated that there was a lack of trust and communication
in Powell’s family. There was also a history of violence. Isaac IV physically
abused Beatrice on occasion. In discussing Powell’s upbringing, Dr. Graves
stated:


          Wayne grew up in an environment in which * * * he was being
          exposed to people stealing things, cheating. His father had him
          keeping secrets from mom almost from the beginning. He was in
          trouble in school.   He was a fat little kid who got picked on
          because he was overweight and has a very poor body image still.


          {¶ 267} Powell’s family lived in a poor neighborhood. According to Dr.
Graves, Powell had “[a]ccess to drugs and alcohol” and very few models of stable
relationships. The community had more drugs, guns, and violence than most
communities.
          {¶ 268} Dr. Graves reported that Powell had a history of misconduct. He
had been involved in petty theft as a child. Powell was charged with arson when
he was nine or ten when he and some older peers broke into a stadium and set a
fire. Powell also got into trouble in school. He got into a physical fight with a
vice principal when he was 14. Powell also hurt a girl when he tried to steal
something from her coat. Powell was in juvenile court two or three times, and he
was sent to a detention center for six months when he was 16. Powell reported
that he was physically assaulted on two occasions while there. Powell claimed
that one of these incidents was a sexual assault, though records from the




                                          70
                                 January Term, 2012




Department of Youth Services do not confirm that Powell had been sexually
assaulted.
        {¶ 269} Dr. Graves also testified that Powell has a lengthy criminal history
as an adult:


        [H]e has had aggravate[ed] trafficking in 1993 of drugs, felonious
        assault in ’97 and 2006.       He has been charged with domestic
        violence on two occasion[s] in ’95, ’96, and 2003.
                  He has had other assault charges that are on criminal
        dockets in ’87, ’88, ’89. He spent two periods in prison, once for
        the trafficking and once in the felonious assault in ’97. He spent
        five years in prison at that time.


        {¶ 270} Dr. Graves stated that Powell’s adjustment to prison life was
“good with some isolated incidents.” Once during incarceration, Powell hit a
cellmate over the head with a chair in response to the cellmate’s talk about
sexually assaulting him. Powell spent six months in solitary confinement for that
incident. He also had a couple of minor rule infractions. Powell has had two
incidents while awaiting trial for the murder offenses. Powell got into a verbal
confrontation with deputies, and he broke his hand after fighting with another
inmate about the lights being on or off.
        {¶ 271} Powell has significant chronic health problems, including
diabetes, high blood pressure, high cholesterol, a heart condition, and
diverticulitis.
        {¶ 272} Dr. Graves reported that Powell has never had a successful male-
female relationship. He sired three children by two women. He was married




                                             71
                             SUPREME COURT OF OHIO




once, but he learned that the two children his wife bore during their marriage were
not his. Powell had a terrible on-and-off relationship with Mary McCollum.
       {¶ 273} Powell has not been very involved in his children’s lives. Powell
did not pay child support or spend any substantial time with them. He did not
have a relationship with Markisha until he left prison. Dr. Graves described
Powell’s relationship with Jamal as “kind of [a] second chance at fatherhood.”
Powell was frequently babysitting and taking care of Jamal. Powell was also
proud that Jamal listened and responded to him.
       {¶ 274} Powell does not take responsibility for his crimes. Dr. Graves
believes that this is “because [of] the emotional impact that it has on him and also
because * * * it appears to have occurred while he was drunk or high in the midst
of intensifying conflict with Mary, the victim, and the others.” Even so, Powell is
upset that people died in the fire, particularly Jamal and Sanaa’.
                                 Sentence evaluation
       {¶ 275} We find nothing mitigating in the nature and circumstances of the
offenses. Powell set fire to a home in the middle of the night. Eight people were
inside the home at the time of the fire, including five children and a disabled
woman. Powell knew that people were inside the home when he started the fire,
because he had been there earlier in the evening. Four people, including two
children, died during the fire. These facts establish a senseless, horrific crime that
lacks any mitigating features.
       {¶ 276} Although Powell’s character offers nothing in mitigation, we give
some weight to Powell’s history and background.              Powell grew up in a
dysfunctional family. His parents fought and argued frequently. Powell was also
raised in a family with a long history of drug and alcohol abuse. His father
provided drugs and alcohol to him while he was a child. Powell’s father also had
many girlfriends, was away from home on a regular basis, and spent 20 years in




                                         72
                                January Term, 2012




prison for murder. In addition, Powell was rejected by his mother, who resented
Powell’s father and was unhappy that Powell had been born. Thus, many of
Powell’s problems in coping with and adapting to life can be traced to his
upbringing. Nevertheless, such evidence is not entitled to decisive weight. See,
e.g., State v. Hale, 119 Ohio St. 3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 265
(decisive weight seldom given to defendants with unstable childhoods).
       {¶ 277} The statutory mitigating factors under R.C. 2929.04 include (B)(1)
(victim inducement), (B)(2) (duress, coercion, or strong provocation), (B)(3)
(mental disease or defect), (B)(4) (youth of the offender), (B)(5) (lack of
significant criminal record), (B)(6) (accomplice only), and (B)(7) (any other
relevant factors). Review of the evidence shows that none of these statutory
factors are applicable except (B)(7).
       {¶ 278} We give some weight to Powell’s drug and alcohol problems as an
R.C. 2929.04(B)(7) mitigating factor. Powell’s drug and alcohol use undoubtedly
affected his judgment and may have played a role in the murders. There is no
testimony that drugs and alcohol significantly reduced his ability to control his
actions on the night of the murders. See State v. Hartman, 93 Ohio St. 3d 274,
306, 754 N.E.2d 1150 (2001).
       {¶ 279} We also give weight as a (B)(7) mitigating factor to testimony that
Powell shares love and support with family members. We also give weight as a
(B)(7) factor to evidence that when Powell worked, he was a good and dependable
worker. See State v. Trimble, 122 Ohio St. 3d 297, 2009-Ohio-2961, 911 N.E.2d
242, ¶ 327.
       {¶ 280} Powell argues that the court should also consider testimony that
he has previously adjusted well to prison life. Evidence showing a defendant’s
ability to adjust to prison life is a mitigating factor that can be assigned weight.
See State v. Madrigal, 87 Ohio St. 3d 378, 397, 721 N.E.2d 52 (2000). Dr. Graves




                                        73
                              SUPREME COURT OF OHIO




testified that Powell’s “adjustment was good with some isolated incidents” during
the five and one half years he spent in prison. Yet Powell spent six months in
solitary confinement after hitting a cellmate over the head with a chair. He was
also involved in a fight with another cellmate while in jail and awaiting trial for
the current offenses. Thus, we assign minimal weight to this evidence. Powell
also argues that the nature and circumstances of the offense have mitigating value.
Powell points out that he had a longstanding relationship with Mary McCollum
that was often marked by conflict and separation. Accordingly, Powell argues that
his actions were a crime of passion. Powell’s explanation provides no mitigating
reason for murdering her and three other people when he burned down Mary’s
house. Thus, we reject this argument.
          {¶ 281} Additionally, Powell argues that the aggravating circumstances in
this case were not as serious as they could have been. He states that this case did
not involve the assassination of the president, the killing of a law-enforcement
officer, or a contract killing. We summarily reject this argument.
          {¶ 282} Based on our independent weighing of the evidence, we conclude
that the aggravating circumstances as to each count clearly outweigh all mitigating
factors beyond a reasonable doubt. As to Count 2, Powell’s murder of Mary
occurred by setting her house on fire and involved the murder of two or more
people.     These constitute grave circumstances.      As to Count 7, the two
aggravating circumstances attached to Rosemary’s murder involve a similar
degree of seriousness.      As to Count 9, the three aggravating circumstances
attached to the murder of Sanaa’ are extremely serious. In particular, the R.C.
2929.04(A)(9) child-murder specification is entitled to great weight because it
involved the murder of a young and vulnerable victim. As to Count 10, the three
aggravating circumstances attached to Jamal’s murder involve the same degree of
seriousness.     In contrast, we find that as to each of these counts, Powell’s




                                         74
                                January Term, 2012




mitigating evidence has little significance. Therefore, we conclude that the death
sentence in this case is appropriate.
       {¶ 283} Finally, we find that the death sentence imposed in this case is
both appropriate and proportionate when compared to death sentences imposed in
other cases. As for all four murder counts, we have previously upheld the death
sentences for a course of conduct under R.C. 2929.04(A)(5). See Trimble, 122
Ohio St. 3d 297, 2009-Ohio-2961, 911 N.E.2d 242, at ¶ 329; Hand, 107 Ohio
St.3d 378, 2006-Ohio-18, 840 N.E.2d 151, at ¶ 284; and Gapen, 104 Ohio St. 3d
358, 2004-Ohio-6548, 819 N.E.2d 1047, at ¶ 182.
       {¶ 284} Additionally, we have upheld the death penalty for other child
murders under R.C. 2929.04(A)(9). See Hunter, 131 Ohio St. 3d 67, 2011-Ohio-
6524, 960 N.E.2d 955, at ¶ 206; State v. Fitzpatrick, 102 Ohio St. 3d 321, 2004-
Ohio-3167, 810 N.E.2d 927, ¶ 119; and State v. Lynch, 98 Ohio St. 3d 514, 2003-
Ohio-2284, 787 N.E.2d 1185, ¶ 196. We have also upheld the death penalty for
aggravated murder during an aggravated arson under R.C. 2929.04(A)(7). See
Foust, 105 Ohio St. 3d 137, 2004-Ohio-7006, 823 N.E.2d 836, at ¶ 204; State v.
Franklin, 97 Ohio St. 3d 1, 2002-Ohio-5304, 776 N.E.2d 26, ¶ 99; and State v.
Wilson, 74 Ohio St. 3d 381, 401, 659 N.E.2d 292 (1996).
                                        Conclusion
       {¶ 285} We affirm Powell’s convictions and sentences of death.
                                                              Judgment affirmed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
                                _________________




                                            75
                        SUPREME COURT OF OHIO




     Julia R. Bates, Lucas County Prosecuting Attorney, and David F. Cooper
and J. Christopher Anderson, Assistant Prosecuting Attorneys, for appellee.
   Spiros P. Cocoves and Gary W. Crim, for appellant.
                       ______________________




                                    76